
QuickLinks -- Click here to rapidly navigate through this document

OFFICE LEASE

WITH

CUTTER & BUCK

SUITE: 300

DATED:

--------------------------------------------------------------------------------




Table Of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1:   BASIC PROVISIONS   1
ARTICLE 2:
 
PREMISES
 
2
ARTICLE 3:
 
TERM AND COMMENCEMENT
 
3
ARTICLE 4:
 
BASE RENT AND ADDITIONAL RENT
 
3
ARTICLE 5:
 
QUIET ENJOYMENT
 
6
ARTICLE 6:
 
UTILITIES AND SERVICES
 
7
ARTICLE 7:
 
USE, COMPLIANCE WITH LAWS, AND RULES
 
8
ARTICLE 8:
 
MAINTENANCE AND REPAIRS
 
9
ARTICLE 9:
 
ALTERATIONS AND LIENS
 
9
ARTICLE 10:
 
INSURANCE AND WAIVER OF CLAIMS
 
11
ARTICLE 11:
 
CASUALTY DAMAGE
 
12
ARTICLE 12:
 
CONDEMNATION
 
13
ARTICLE 13:
 
ASSIGNMENT AND SUBLETTING
 
14
ARTICLE 14:
 
PERSONAL PROPERTY, RENT AND OTHER TAXES
 
16
ARTICLE 15:
 
LANDLORD'S REMEDIES
 
16
ARTICLE 16:
 
SECURITY DEPOSIT
 
19
ARTICLE 17:
 
ATTORNEYS' FEES, JURY TRIAL, COUNTERCLAIMS AND VENUE
 
20
ARTICLE 18:
 
SUBORDINATION, ATTORNMENT AND LENDER PROTECTION
 
20
ARTICLE 19:
 
ESTOPPEL CERTIFICATES
 
21
ARTICLE 20:
 
RIGHTS RESERVED BY LANDLORD
 
21
ARTICLE 21:
 
LANDLORD'S RIGHT TO CURE
 
23
ARTICLE 22:
 
INDEMNIFICATION
 
23
ARTICLE 23:
 
RETURN OF POSSESSION
 
23
ARTICLE 24:
 
HOLDING OVER
 
24
ARTICLE 25:
 
NOTICES
 
24
ARTICLE 26:
 
REAL ESTATE BROKERS
 
25
ARTICLE 27:
 
NO WAIVER
 
25
ARTICLE 28:
 
SAFETY AND SECURITY DEVICES, SERVICES AND PROGRAMS
 
25
ARTICLE 29:
 
TELEcommunication LINES
 
25
ARTICLE 30:
 
HAZARDOUS MATERIALS
 
26
ARTICLE 31:
 
DISABILITIES ACTS
 
28

 
 
 
 

i

--------------------------------------------------------------------------------


ARTICLE 32:
 
DEFINITIONS
 
29
ARTICLE 33:
 
OFFER
 
33
ARTICLE 34:
 
MISCELLANEOUS
 
33
ARTICLE 35:
 
ENTIRE AGREEMENT
 
34

EXHIBITS/RIDERS   Listed in Article 1.M

ii

--------------------------------------------------------------------------------




OFFICE LEASE


    THIS OFFICE LEASE ("Lease") is made and entered into as of this  day
of            ,2000, by and between UNIVERSITY STREET PROPERTIES VI, LLC
(Landlord) and CUTTER & BUCK ("Tenant"), a Washington corporation.


WITNESSETH:

ARTICLE 1: BASIC PROVISIONS


    This Article contains the basic lease provisions between Landlord and
Tenant.

A. Building:   Washington Technical Center located at 981 Powell, located in
Renton, Washington (the "Property", as further described in Article 32 and
Exhibit A-1).
B. Premises:
 
Suite 300 in the Building as outlined or cross-hatched on Exhibit A-2.
C. Commencement Date:
 
Twenty-four month lease commencing December 1, 2000, subject to Article 3.
D. Expiration Date:
 
At midnight, November 30, 2002 subject to Article 3.
E. Rentable Area:
 
The rentable area of the Premises shall be deemed 17,565 square feet.
F. Tenant's Share:
 
35.1% subject to Articles 4 and 32.
G. Measurement:
 
The 981 Powell Building has been measured according to the 1996 Building Owners'
and Managers' Association (BOMA) standard.
H. Monthly Base Rent on a
Gross, Full Service Basis:
 
Months 1-12:
$28.00 rsf office or $40,985.00 per month
 
 
Months 13-24
$29.00 rsf office or $42,448.75 per month
I. Additional Rent:
 
Tenant shall pay Tenant's Share of Taxes and Expenses in excess of the amounts
respectively for the years 2001 ("Base Tax Year") and 2001 ("Base Expense
Year"), as further described in Article 4.
J. Permitted Use:
 
General Office Use, subject to Article 7.
K. Security Deposit:
 
Two month's rent equaling Eighty four thousand eight hundred ninety seven
dollars and fifty cents ($84,897.50), which shall be subject to Article 16.
L. Parking:
 
Tenant shall have the right to use, in common with others and subject to the
Rules and Regulations, 88 parking spaces and driveway areas now or hereafter
constructed on the Property and the common areas of the Property. Landlord shall
have the right to establish, and Tenant shall cooperate with, a parking system
in order to allow for use of the parking areas by all of the tenants of the
Building. Such system may include designated parking stalls, parking stickers,
access cards and gates or any other reasonable system.

 
 

1

--------------------------------------------------------------------------------


M. Broker (if any):
 
Kidder Mathews & Segner Inc, who shall be paid by Landlord, subject to
Article 26.
N. Guarantor(s):
 
NONE
O. Riders/Exhibits:
 
Exhibit A-1 (Legal Description), Exhibit A-2 (Premises) and Rider One (Rules)
P. Landlord's Notice Address (subject to Article 25):
 
 
University Street Properties VI, LLC
1301 Fifth Avenue, Suite 3500
Seattle, Washington 98101-2647
Attention: Quentin Kuhrau
With Copies To:
 
 
Citigroup Investments, Inc.
153 E. 53rd Street, 25th Floor
New York, New York 10043
Attention: Mr. John Deutsch
 
 
UNICO Properties, Inc.
555 So. Renton Village Pl. Suite 100
Renton, Washington 98055
Attention: Larry Klatt
Q. Tenant's Notice Address (subject to Article 25):
 
 
Cutter & Buck
2701 First Avenue, Suite 500
Seattle, WA 98121
Attention:      
R. Rent Payments:
 
Rent shall be paid to "University Street Properties VI, LLC" at 1301 Fifth
Avenue, Suite 3500, Seattle, WA 98101-2647 or such other parties and addresses
as to which Landlord shall provide advance notice.
 
 
The foregoing provisions shall be interpreted and applied in accordance with the
other provisions of this Lease. The terms of this Article, and the terms defined
in Article 32 and other Articles, shall have the meanings specified therefor
when used as capitalized terms in other provisions of this Lease or related
documentation (except as expressly provided to the contrary therein).


ARTICLE 2: PREMISES


    Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises subject to the provisions herein contained. Tenant has inspected the
Premises (and portions of the Property, Systems and Equipment providing access
to or serving the Premises) or has had an opportunity to do so, and agrees to
accept the same "as is", subject to Landlords responsibility for latent defects
and structural items, with new building standard carpet and baseboard installed
throughout the premise provided by the landlord. All work will be completed
within 10 days of the commencement of the term. There are no additional
agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements beyond those
described above unless expressly provided under this Lease. Tenant at its own
expense will sound proof office or offices that

2

--------------------------------------------------------------------------------

house embroidery machines to eliminate detectable levels of noise to adjacent
tenants. Tenant will also provide vibration dampening pads to ensure that other
building tenants don't experience resonance from the embroidery machines.


ARTICLE 3: TERM AND COMMENCEMENT


    A.  Term and Confirmation.  The term ("Term") of this Lease shall commence
on the Commencement Date and end on the Expiration Date, unless sooner
terminated as provided herein, subject to adjustment as provided below and the
other provisions hereof. If the Commencement Date is advanced or postponed as
provided below, the Expiration Date set forth in Article 1 shall not be changed,
unless Landlord so elects by notice to Tenant. Tenant shall execute a
confirmation of the Commencement Date and other matters in such form as Landlord
may reasonably request within ten (10) days after requested; any failure to
respond within such time shall be deemed an acceptance of the matters as set
forth in Landlord's confirmation. If Tenant disagrees with Landlord's adjustment
of the Commencement Date, Tenant shall pay Rent and perform all other
obligations commencing on the date determined by Landlord, subject to refund or
credit when the matter is resolved.

    B.  Early Commencement.  The Commencement Date, Rent and Tenant's other
obligations shall be advanced to such earlier date as: (i) Landlord
substantially completes any improvements to the Premises required under this
Lease to an extent that Tenant is able to occupy the Premises, and Landlord
delivers possession thereof, or (ii) Tenant, with Landlord's written permission,
otherwise commences occupying the Premises. If either such events occurs with
respect to a portion of the Premises, the Commencement Date, Rent and Tenant's
other obligations shall be so advanced with respect to such portion (and fairly
prorated based on the rentable square footage involved). During any period that
Tenant shall be permitted to enter the Premises prior to the Commencement Date
other than to occupy the same (e.g., to perform alterations or improvements),
Tenant shall comply with all terms and provisions of this Lease, except those
provisions requiring the payment of Base Rent. Landlord shall permit early
entry, so long as the Premises are legally available, Landlord has completed any
work required under this Lease, and Tenant is in compliance with the other
provisions of this Lease, including the insurance requirements under Article 10.

    C.  Commencement Delays.  The Commencement Date, Rent and Tenant's other
obligations shall be postponed to the extent Tenant is unable to occupy the
Premises because Landlord fails: (i) to substantially complete any improvements
to the Premises required to be performed by Landlord under this Lease, or
(ii) to deliver possession of the Premises for any other reason, including
holding over by prior occupants, except to the extent that Tenant, its
contractors, agents or employees in any way contribute to either such failures.
If either such event occurs with respect to a portion of the Premises, the
Commencement Date, Rent and Tenant's other obligations shall be so postponed
with respect to such portion (and fairly prorated based on the rentable square
footage involved). Any such delay in the Commencement Date shall not subject
Landlord to liability for loss or damage resulting therefrom, and Tenant's sole
recourse with respect thereto shall be the postponement of Rent and other
obligations and right to terminate this Lease described herein.


ARTICLE 4: BASE RENT AND ADDITIONAL RENT


    A.  Base Rent.  Tenant shall pay Landlord the monthly Base Rent set forth in
Article 1 in advance on or before the first day of each calendar month during
the Term; provided, Tenant shall pay Base Rent for the first full calendar month
for which Base Rent shall be due (and any initial partial month) when Tenant
executes this Lease.

    B.  Taxes and Expenses.  Tenant shall pay Landlord Tenant's Share of Taxes
and Expenses in excess of the amounts of Taxes and Expenses respectively for the
Base Tax Year and Base Expense

3

--------------------------------------------------------------------------------

Year in the manner described below. The foregoing capitalized terms shall have
the meanings specified therefor in Articles 1 and 32.

    C.  Payments.  Tenant shall pay such amounts as follows:

    (i)  Landlord may reasonably estimate in advance the amounts Tenant shall
owe for Taxes and Expenses for any full or partial calendar year of the Term. In
such event, Tenant shall pay such estimated amounts, on a monthly basis, on or
before the first day of each calendar month, together with Tenant's payment of
Base Rent. Such estimate may be reasonably adjusted from time to time by
Landlord, including adjustments to reflect the final Tax bills each year.

    (ii) Within 120 days after the end of each calendar year, or as soon
thereafter as practicable, Landlord shall provide a statement (the "Statement")
to Tenant showing: (a) the amount of actual Taxes and Expenses for such calendar
year, with a listing of amounts for major categories of Expenses, (b) any amount
paid by Tenant towards Taxes and Expenses during such calendar year on an
estimated basis, and (c) any revised estimate of Tenant's obligations for Taxes
and Expenses for the current calendar year.

    (iii) If the Statement shows that Tenant's estimated payments were less than
Tenant's actual obligations for Taxes and Expenses for such year, Tenant shall
pay the difference within ten (10) days after Landlord sends the Statement.

    (iv) If the Statement shows an increase in Tenant's estimated payments for
the current calendar year, Tenant shall: (a) pay the difference between the new
and former estimates for the period from January 1 of the current calendar year
through the month in which the Statement is sent within ten (10) days after
Landlord sends the Statement, and (b) thereafter pay the new estimated amount
until Landlord further revises such estimated amount.

    (v) If the Statement shows that Tenant's estimated payments exceeded
Tenant's actual obligations for Taxes and Expenses, Landlord shall credit the
difference against payment of Rent next due. If the Term shall have expired and
no further Rent shall be due, Landlord shall provide a refund of such difference
at the time Landlord sends the Statement.

    (vi) Landlord reserves the right to reasonably change, from time to time,
the manner or timing of Tenant's payments for Taxes and Expenses. In lieu of
providing one Statement covering all such items, Landlord may provide separate
statements, at the same or different times, including separate statements for
Taxes after bills are received.

    D.  Fiscal Years and Tax Years.  If Landlord now or hereafter uses a
non-calendar fiscal year: (i) all references to calendar years herein shall
refer to such fiscal years, (ii) all references to January 1 and December 31
herein shall refer, respectively, to the first and last days of such fiscal
years as the context requires, and (iii) if Landlord changes fiscal years,
Landlord shall make appropriate prorations such that Tenant's obligations
hereunder are not materially adversely affected thereby. Subject to Paragraph F
below, Landlord shall include in Taxes each year hereunder: (a) in general, the
amounts levied, assessed or imposed for such year, whether paid or payable in
another year, (b) for personal property taxes, the amounts paid during such
year, and (c) for Taxes paid in installments over more than one year, the
amounts paid each year, and any interest thereon. If any taxing authority uses a
fiscal year other than a calendar year, Landlord may elect from time to time,
consistent with sound accounting and management practices, to require payments
by Tenant based on: (x) amounts paid or payable during each calendar year
without regard to such fiscal years, (y) amounts paid or payable during each
calendar year, averaging the bills for each calendar year based on the number of
days or months of such calendar year included in each fiscal tax year, or
(z) amounts paid or payable for or during each fiscal tax year.

4

--------------------------------------------------------------------------------

    E.  Tax Refunds, Protest Costs, and Expense Adjustments For Prior
Years.  Landlord shall each year: (i) credit against Taxes any refunds received
during such year, (ii) include in Taxes any additional amount paid during such
year, involving an adjustment to Taxes for a prior year, due to error by the
taxing authority, supplemental assessment, or other reason, (iii) include, in
either Taxes or Expenses, any fees for attorneys, consultants and experts, and
other costs paid during such year in attempting to protest, appeal or otherwise
seek to reduce or minimize Taxes, whether or not successful, (iv) credit against
Expenses the cost of any item previously included in Expenses, to the extent
that Landlord receives reimbursement from insurance proceeds or a third party
during such year (excluding tenant payments for Taxes and Expenses), and
(v) make any other appropriate changes to reflect adjustments to Taxes or
Expenses for prior years, regardless of whether Landlord uses an accrual system
of accounting for other purposes.

    F.  Grossing Up.  If the Property is not fully occupied during all or a
portion of any calendar year, Landlord may, in accordance with sound accounting
and management practices, determine the amount of variable Taxes and Expenses
(i.e. those items which vary according to occupancy levels) that would have been
paid had the Property been fully occupied, and the amount so determined shall be
deemed to have been the amount of Taxes and Expenses for such year. If Landlord
is not furnishing any particular utility or service (the cost of which, if
performed by Landlord, would be included in Expenses) to a tenant during any
period, Landlord may for such period: (i) adjust Expenses to reflect the
additional amount that would reasonably have been incurred during such period
had Landlord furnished such utility or service to such tenant, or (ii) exclude
the rentable area of such tenant from the rentable area of the Property in
computing Tenant's Share of the component of Expenses for such utility or
service.

    G.  Tenant's Share Adjustments.  If the Property or any development of which
it is a part, shall contain non-office uses during any period, Landlord shall
have the right to determine, in accordance with sound accounting and management
practices, Tenant's Share of Taxes and Expenses for only the office portion of
the Property or of such development; in such event, Tenant's Share shall be
based on the ratio of the rentable area of the Premises to the rentable area of
such office portion for such period. Tenant's Share shall be subject to such
other adjustments for such periods as may be applicable pursuant to Paragraph F,
above, and pursuant to the definition of Tenant's Share in Article 32.

    H.  Prorations.  If the Term commences on a day other than the first day of
a calendar month or ends on a day other than the last day of a calendar month,
the Base Rent and any other amounts payable on a monthly basis shall be prorated
on a per diem basis for such partial calendar months. If the Base Rent is
scheduled to increase under Article 1 other than on the first day of a calendar
month, the amount for such month shall be prorated on a per diem basis to
reflect the number of days of such month at the then current and increased
rates, respectively. If the Term commences other than on January 1, or ends
other than on December 31, Tenant's obligations to pay amounts towards Taxes and
Expenses for such first or final calendar years shall be prorated on a per diem
basis to reflect the portion of such years included in the Term.

    I.  Payments After Lease Term Ends.  Tenant's obligations to pay Taxes and
Expenses (or any other amounts) accruing during, or relating to, the period
prior to expiration or earlier termination of this Lease, shall survive such
expiration or termination. Landlord may reasonably estimate all or any of such
obligations within a reasonable time before, or anytime after, such expiration
or termination. Tenant shall pay the full amount of such estimate, and any
additional amount due after the actual amounts are determined, in each case
within ten (10) days after Landlord sends a statement therefor. If the actual
amount is less than the amount Tenant pays as an estimate, Landlord shall refund
the difference within ten (10) days after such determination is made.

    J.  Landlord's Accounting Practices and Records.  Landlord shall maintain
records respecting Taxes and Expenses and determine the same in accordance with
sound accounting and management

5

--------------------------------------------------------------------------------

practices. Subject to the other provisions of this Article, Landlord may from
time to time use a full accrual system of accounting, or a modified cash basis
of accounting with appropriate accrual adjustments to ensure that each year
includes substantially the same major recurring items. Unless Tenant takes
exception by notice to Landlord within thirty (90) days after Landlord provides
any Statement to Tenant, such Statement shall be considered final and binding on
Tenant (except as to additional Expenses or Taxes not then known or omitted by
error). If Tenant takes exception by notice within such time, Landlord may seek
certification from Landlord's independent certified public accountant as to the
proper amount of Taxes and Expenses. In such case: (i) such certification shall
be considered final and binding on both parties (except as to additional
Expenses or Taxes not then known or omitted by error), and (ii) Tenant shall pay
Landlord for the cost of such certification, unless it shows that Taxes and
Expenses were overstated by at least five (5) percent. Pending resolution of any
such exceptions, Tenant shall pay Tenant's Share of Taxes and Expenses in the
amounts shown on such Statement, subject to credit, refund or additional payment
after any such exceptions are resolved.

    K.  Base Year Adjustments.  If Taxes for the Base Tax Year are reduced as
the result of protest, or by means of agreement, or as the result of legal
proceedings or otherwise, Landlord shall adjust Tenant's obligations for Taxes
in all years following the Base Tax Year, and Tenant shall pay Landlord within
30 days after notice any additional amount required by such adjustment for any
such years or portions thereof that have theretofore occurred. Landlord shall
exclude from Base Year Expenses any non-recurring items, including capital
expenditures otherwise permitted under Article 32 of the Lease (and shall only
include the amortization of such expenditures in subsequent year Expenses to the
extent permitted under Article 32, including any remaining amortization of
permitted capital expenditures made prior to or after the Commencement Date). If
Landlord eliminates from any subsequent year Expenses a recurring category of
expenses previously included in Base Year Expenses, Landlord may, but shall not
be obligated to subtract such category from Base Year Expenses commencing with
such subsequent year. Similarly, expense categories may be added to subsequent
lease years operating expenses and theses added expenses shall be included when
calculating Tenant's share of operating expenses so long as those added expenses
are permitted to be under provisions in this Lease. Landlord shall have no
obligation to adjust any base year's operating expense retroactively when
permitted categories of operating expense are added to subsequent operating
years.

    L.  General Payment Matters.  Base Rent, Taxes, Expenses and any other
amounts which Tenant is or becomes obligated to pay Landlord under this Lease or
other agreement entered in connection herewith, are sometimes herein referred to
collectively as "Rent," and all remedies applicable to the non-payment of rent
shall be applicable thereto. Rent shall be paid in good funds and legal tender
of the United States of America. Tenant shall pay Rent without any deduction,
recoupment, set-off or counterclaim, and without relief from any valuation or
appraisement laws. Rent obligations hereunder are independent covenants. No
delay by Landlord in providing the Statement (or separate statements) shall be
deemed a default by Landlord or a waiver of Landlord's right to require payment
of Tenant's obligations for actual or estimated Taxes or Expenses. In no event
shall a decrease in Taxes or Expenses ever decrease the monthly Base Rent or
give rise to a credit in favor of Tenant. Landlord may apply payments received
from Tenant to any obligations of Tenant then accrued, without regard to such
obligations as may be designated by Tenant.


ARTICLE 5: QUIET ENJOYMENT


    Landlord agrees that if Tenant timely pays the Rent and performs the terms
and provisions hereunder, Tenant shall hold the Premises during the Term, free
of lawful claims by any party acting by or through Landlord, subject to all
other terms and provisions of this Lease.

6

--------------------------------------------------------------------------------




ARTICLE 6: UTILITIES AND SERVICES


    A.  Standard Landlord Utilities and Services.  Landlord shall provide the
following utilities and services (the cost of which shall be included in
Expenses, except as provided below):

    (i)  Heat and air-conditioning to provide a temperature required, in Tenant
and Landlord's reasonable opinions, for occupancy of the Premises as offices,
from 8:00 a.m. until 6:00 p.m. Monday through Friday, excluding all Holidays.
Overtime air may be requested on a billable basis at a rate of ($25.00) per
hour, subject to article 6B. and periodic adjustments based on Landlords actual
costs to provide such service.

    (ii) Water from city mains for drinking, lavatory and toilet purposes only,
at those points of supply provided for nonexclusive general use of tenants at
the Property, or points of supply in the Premises installed by or with
Landlord's written consent for such purposes.

    (iii) Cleaning and trash removal service in and about the Premises as is
customary for office space in office buildings.

    (iv) Passenger elevator service at all times (subject to changes in the
number of elevators in service after hours or at other times), and freight
elevator service (subject to scheduling by Landlord and such standard charges as
Landlord may impose), in common with Landlord and other parties.

    (v) Electricity for building-standard overhead office lighting fixtures, and
equipment and accessories customary for offices (up to 280 hours per month),
where: (a) the connected electrical load of all of the same does not exceed an
average of 4 watts per usable square foot of the Premises (or such lesser amount
as may be available, based on the safe and lawful capacity of the electrical
circuit(s) and facilities serving the Premises), (b) the electricity is at
nominal 120 volts, single phase (or 110 volts, depending on available service in
the Building), and (c) the Systems and Equipment are suitable, the safe and
lawful capacity thereof is not exceeded, and sufficient capacity remains at all
times for other existing and future tenants, as determined in Landlord's
reasonable discretion.

    B.  Additional Utilities and Services.  Landlord shall not be responsible
for inadequate air-conditioning or ventilation whenever the use or occupancy of
the Premises exceeds the normal capacity or design loads of, affects the
temperature or humidity otherwise maintained by, or otherwise adversely affects
the operation of, the Systems and Equipment for the Property, whether due to
items of equipment or machinery generating heat, above normal concentrations of
personnel or equipment, alterations to the Premises made by or through Tenant
without balancing the air or installing supplemental HVAC equipment. Without
limiting the generality of the foregoing, Landlord shall not be responsible for
inadequate air conditioning or ventilation to the extent that the same occurs
because Tenant, without providing adequate air conditioning and ventilation:
(i) uses or permits the use of any item, or concentrated group, of equipment
consuming more than 500 watts in the aggregate at rated capacity, or
(ii) occupies or permits the Premises to be occupied with concentrations of
personnel greater than one person per 200 usable square feet. In any such case,
Landlord may elect to balance the air, install, operate, maintain and replace
such supplemental HVAC equipment during the Term, at Tenant's expense, as an
extra utility or service (or require that Tenant arrange for the same as Work
under Article 9). Landlord shall seek to provide such extra utilities or
services as Tenant may from time to time request, if the same are reasonable and
feasible for Landlord to provide and do not involve modifications or additions
to the Property or existing Systems and Equipment, and if Landlord shall receive
Tenant's request within a reasonable period prior to the time such extra
utilities or services are required. Tenant shall pay, for any extra utilities or
services, such standard charges as Landlord shall from time to time establish,
Landlord's out-of-pocket costs for architects, engineers, consultants and other
parties relating to such extra utilities or services, and a fee equal to fifteen
percent (15%) of such costs. All payments for such extra utilities or services
shall be due at the same time as the installment of Base Rent with which the
same are billed, or if billed separately, shall be due within ten (10) days

7

--------------------------------------------------------------------------------

after such billing. Notwithstanding the foregoing to the contrary, in lieu of
charging separately for additional utilities and services, Landlord may
reasonably elect from time to time to expand or modify the amounts of services
and utilities available without separate charge, in which case the costs thereof
shall be included in Expenses.

    C.  Monitoring.  Landlord may install and operate meters, submeters or any
other reasonable system for monitoring or estimating any services or utilities
used by Tenant in excess of those required to be provided by Landlord under this
Article (including a system for Landlord's engineer to reasonably estimate any
such excess usage). If such system indicates such excess services or utilities,
Tenant shall pay Landlord's charges and fees as described in Paragraph B, above,
for installing and operating such system and any supplementary air-conditioning,
ventilation, heat, electrical or other systems or equipment (or adjustments or
modifications to the existing Systems and Equipment) which Landlord may make,
and Landlord's charges for such amount of excess services or utilities used by
Tenant.

    D.  Interruptions and Changes.  Landlord shall have no liability for
interruptions, variations, shortages, failures, changes in quality, quantity,
character or availability of any utilities or services caused by repairs,
maintenance, replacements, alterations (including any freon retrofit work),
labor controversies, accidents, inability to obtain services, utilities or
supplies, governmental or utility company acts or omissions, requirements,
guidelines or requests, or other causes beyond Landlord's reasonable control (or
under any circumstances with respect to utilities or services not required to be
provided by Landlord hereunder). Under no circumstances whatsoever shall any of
the foregoing be deemed an eviction or disturbance of Tenant's use and
possession of the Premises or any part thereof, serve to abate Rent, or relieve
Tenant from performance of Tenant's obligations under this Lease. Landlord in no
event shall be liable for damages by reason of loss of profits, business
interruption or other consequential damages in connection with the foregoing
events. Nevertheless, in any such events after receiving notice, Landlord shall
use reasonable efforts to restore such utilities or services required to be
provided hereunder to reasonable levels.


ARTICLE 7: USE, COMPLIANCE WITH LAWS, AND RULES


    A.  Use of Premises.  Tenant shall use the Premises only for the permitted
use identified in Article 1, and no other purpose whatsoever, subject to the
other provisions hereof and of this Lease.

    B.  Laws and Other Requirements.  Tenant shall not use or permit within the
Premises anything that will: (i) violate the requirements of Landlord's
insurers, the American Insurance Association, or any board of underwriters,
(ii) cause a cancellation of Landlord's policies, impair the insurability of the
Property, or increase Landlord's premiums (any such increase shall be paid by
Tenant without such payment being deemed permission to continue such activity or
a waiver of any other remedies of Landlord), or (iii) violate the requirements
of any Lenders, the certificates of occupancy issued for the Premises or the
Property, or any other requirements, covenants, conditions or restrictions
affecting the Property at any time. Tenant shall comply with all Laws relating
to the Premises and Tenant's use of the Premises and Property, including Laws
governing Hazardous Materials as described in Article 30, and the Disabilities
Acts as described in Article 31. Tenant's obligations to comply with Laws shall
include, without limitation: (a) obtaining all permits, licenses, certificates
and approvals to conduct its business in the Premises, or any necessary waivers
or variances, without thereby subjecting Landlord, the Property or other
occupants to any costs, requirements, liabilities or restrictions, (b) any work
to or for the Premises (or any systems or equipment exclusively serving the
Premises, including any freon retrofitting work for such exclusive systems and
equipment) required by Laws, and (c) any work outside the Premises (if Landlord
permits such work) required by Laws based on Tenant's use of, work within, or
systems or equipment exclusively serving, the Premises, whether any such work is
deemed structural,

8

--------------------------------------------------------------------------------

involves a capital expenditure or results in a benefit extending beyond the
Term. Any work hereunder shall be deemed "Work" subject to Article 9.

    C.  Rules.  Tenant shall comply with the Rules set forth in Rider One
attached hereto (the "Rules"). Landlord shall have the right, by notice to
Tenant or by posting at the Property, to reasonably amend such Rules and
supplement the same with other reasonable Rules relating to the Property, or the
promotion of safety, care, efficiency, cleanliness or good order therein.
Nothing herein shall be construed to give Tenant or any other Person any claim,
demand or cause of action against Landlord arising out of the violation of such
Rules by any other tenant or visitor of the Property, or out of the enforcement,
modification or waiver of the Rules by Landlord in any particular instance.


ARTICLE 8: MAINTENANCE AND REPAIRS


    Except for customary cleaning and trash removal provided by Landlord under
Article 6, and casualty damage to be repaired by Landlord under Article 11,
Tenant shall keep and maintain (or cause to be kept and maintained) the Premises
in good and sanitary condition, working order and repair, in compliance with all
applicable Laws as described in Article 7, and as required under other
provisions of this Lease, including the Rules (including any carpet and other
flooring material, paint and wall-coverings, doors, windows, ceilings, interior
surfaces of walls, lighting (including lamps, bulbs, ballasts and starters),
plumbing and other fixtures, alterations, improvements, systems and equipment in
or exclusively serving the Premises whether installed by Landlord or Tenant). In
the event that any repairs, maintenance or replacements are required, Tenant
shall promptly notify Landlord and arrange for the same either: (i) through
Landlord for such reasonable charges as Landlord may establish from time to
time, payable within ten (10) days after billed, or (ii) at Landlord's option,
by engaging such contractors as Landlord shall first designate or approve in
writing to perform such work, all in a first class, workmanlike manner approved
by Landlord in advance in writing and otherwise in compliance with Article 9
respecting "Work". Tenant shall promptly notify Landlord concerning the
necessity for any repairs or other work hereunder and upon completion thereof.
Tenant shall pay Landlord for any repairs, maintenance and replacements to areas
of the Property outside the Premises, caused, in whole or in part, as a result
of Tenant's moving any furniture, fixtures, or other property to or from the
Premises, or otherwise by Tenant or its employees, agents, contractors, or
visitors (notwithstanding anything to the contrary contained in this Lease).
Except as provided in the preceding sentence, or for damage covered under
Article 11, Landlord shall keep the common areas of the Property, including
without limitation all structural components, foundation, roof and exterior
walls and finishes of the building in good and sanitary condition, working order
and repair (the cost of which shall be included in Expenses).


ARTICLE 9: ALTERATIONS AND LIENS


    A.  Alterations and Approval.  Tenant shall not attach any fixtures,
equipment or other items to the Premises, or paint or make any other additions,
changes, alterations or improvements to the Premises or the Systems and
Equipment serving the Premises (all such work is referred to collectively herein
as the "Work"), without the prior written consent of Landlord. Landlord shall
not unreasonably withhold consent, except that Landlord reserves the right to
withhold consent in Landlord's sole discretion for Work affecting the structure,
safety, efficiency or security of the Property or Premises, the Systems and
Equipment, or the appearance of the Premises from any common or public areas. In
seeking approval, Tenant shall submit for Landlord's prior written approval:
(i) the names, addresses and background information concerning all architects,
engineers, contractors, subcontractors and suppliers Tenant proposes to use, and
(ii) detailed plans and specifications prepared by the approved architects and
engineers. In addition, Tenant shall provide Landlord with notice of whether the
Work will involve or affect any Hazardous Materials, whether such materials are
customary and usual based on standard industry practices, and all other details
relating thereto.

9

--------------------------------------------------------------------------------

    B.  Approval Conditions.  Landlord reserves the right to impose requirements
as a condition of such consent or otherwise in connection with the Work,
including requirements that Tenant: (i) obtain and post permits, (ii) provide
bonds, additional insurance, and/or a cash deposit of the total amount required
to pay for the Work (including plans, specifications, engineering and other
lienable costs, and Landlord's fee described below) for Landlord to release or
apply as the Work is properly completed and lien waivers, affidavits and other
documentation satisfactory to Landlord are submitted, (iii) submit architect,
engineer, contractor, subcontractor and supplier affidavits of payment and
recordable lien waivers in compliance with the Laws of the State of Washington,
(iv) use union labor (if Landlord uses union labor), (v permit Landlord or its
representatives to inspect the Work at reasonable times, and (vi) comply with
such other requirements as Landlord may impose concerning the manner and times
in which such Work shall be done. Landlord may require that all Work be
performed under Landlord's supervision, and Landlord reserves the right to
designate the architects, engineers, contractors, subcontractors and suppliers
who will design and perform all Work and supply all materials affecting the
Systems and Equipment or structure of the Property. If Landlord approves,
inspects, supervises, recommends or designates any architects, engineers,
contractors, subcontractors or suppliers, the same shall not be deemed a
warranty as to the adequacy of the design, workmanship or quality of materials,
or compliance of the Work with the plans and specifications or any Laws.

    C.  Performance of Work.  All Work shall be performed: (i) in a thoroughly
first class, professional and workmanlike manner, (ii) only with materials that
are new, high quality, and free of material defects, (iii) strictly in
accordance with plans, specifications, parties and other matters approved or
designated by Landlord in advance in writing, (iv) not to adversely affect the
Systems and Equipment or the structure of the Property, (v) diligently to
completion and so as to avoid any disturbance, disruption or inconvenience to
other tenants and the operation of the Property, and (vi) in compliance with all
Laws, the Rules and other provisions of this Lease, and such other requirements
as Landlord may impose concerning the manner and times in which such Work shall
be done. Any floor, wall or ceiling coring work or penetrations or use of noisy
or heavy equipment which may interfere with the conduct of business by other
tenants at the Property shall, at Landlord's option, be performed at times other
than Landlord's normal business hours (at Tenant's sole cost). If Tenant fails
to perform the Work as required herein or the materials supplied fail to comply
herewith or with the specifications approved by Landlord, and Tenant fails to
cure such failure within 48 hours after notice by Landlord (except notice shall
not be required in emergencies), Landlord shall have the right to stop the Work
until such failure is cured (which shall not be in limitation of Landlord's
other remedies and shall not serve to abate the Rent or Tenant's other
obligations under this Lease). Upon completion of any Work hereunder, Tenant
shall provide Landlord with "as built" plans, copies of all construction
contracts, and proof of payment for all labor and materials.

    D.  Liens.  Tenant shall pay all costs for the Work when due. Tenant shall
keep the Property, Premises and this Lease free from any mechanic's,
materialman's, architect's, engineer's or similar liens or encumbrances, and any
claims therefor, or stop or violation notices, in connection with any Work.
Tenant shall give Landlord notice at least ten (10) days prior to the
commencement of any Work (or such additional time as may be necessary under
applicable Laws), to afford Landlord the opportunity of posting and recording
appropriate notices of non-responsibility. Tenant shall remove any such claim,
lien or encumbrance, or stop or violation notices of record, by bond or
otherwise within ten (10) days after notice by Landlord. If Tenant fails to do
so, Landlord may pay the amount (or any portion thereof) or take such other
action as Landlord deems necessary to remove such claim, lien or encumbrance, or
stop or violation notices, without being responsible for investigating the
validity thereof. The amount so paid and costs incurred by Landlord shall be
deemed additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord. Nothing contained in this Lease
shall authorize Tenant to do any act which shall subject Landlord's title to, or
any Lender's interest in, the Property or Premises to any such claims, liens or
encumbrances, or

10

--------------------------------------------------------------------------------

stop or violation notices, whether claimed pursuant to statute or other Law or
express or implied contract.

    E.  Removal of Work Upon Termination of Lease.  All Work hereunder shall
remain or be removed from the Premises upon expiration or earlier termination of
this Lease to the extent required under Article 23.

    F.  Landlord's Fees and Costs.  Tenant shall pay Landlord a fee for
reviewing, scheduling, monitoring, supervising, and providing access for or in
connection with the Work, in an amount equal to five percent (5%) of the total
cost of the Work (including costs of plans and permits therefor), and Landlord's
out-of-pocket costs, including any costs for security, utilities, trash removal,
temporary barricades, janitorial, engineering, architectural or consulting
services, and other matters in connection with the Work, payable within ten
(10) days after billed.


ARTICLE 10: INSURANCE AND WAIVER OF CLAIMS


    A.  Required Insurance.  Tenant shall maintain at its expense during the
Term with respect to the Premises and Tenant's use thereof and of the Property:

    (i)  Worker's Compensation Insurance in the amounts required by statute, and
Employer Liability Insurance in at least the following amounts: (a) Bodily
Injury by Accident—$500,000 per accident, (b) Bodily Injury by Disease—$500,000
per employee, and (c) Aggregate Limit—$1,000,000 per policy year.

    (ii) Property Damage Insurance for the protection of Tenant and Landlord, as
their interests may appear, covering any alterations or improvements in excess
of any work provided or paid for by Landlord under this Lease, Tenant's personal
property, business records, fixtures and equipment, and other insurable risks in
amounts not less than the full insurable replacement cost of such property and
full insurable value of such other interests of Tenant, with coverage at least
as broad as the most recent editions published by Insurance Services
Office, Inc. or any successor organization ("ISO"), of: (a) Building and
Personal Property Coverage Form (CP0010), (b) Business Income Coverage Form
(CP0030), covering at least one year of anticipated income, (c) Boiler and
Machinery Coverage Form (BM0025), (d) Causes of Special Loss Form (CP1030), and
(e) Sprinkler Leakage—Earthquake Extension (CP1039).

    (iii) Commercial General Liability Insurance ("CGL") at least as broad as
the most recent ISO edition of Commercial General Liability Coverage Form
(CG0001) with limits of at least the following amounts: (a) Death or Bodily
Injury—$2,000,000, (b) Property Damage or Destruction (including loss of use
thereof)—$1,000,000, (c) Products/Completed Operations—$1,000,000, (d) Personal
or Advertising injury—$1,000,000, (e) Each Occurrence Limit—$2,000,000, and
(f) General Aggregate Limit—$3,000,000 per policy year. Such policy shall
include endorsements: (1) for contractual liability covering Tenant's indemnity
obligations under this Lease, and (2) adding Landlord, the management company
for the Property, and other parties designated by Landlord, as Additional
Insureds, on a form at least as broad as the most recent edition of Additional
Insured—Manager or Lessor of Premises Endorsement Form (CG2011) published by
ISO.

    B.  Certificates, Subrogation and Other Matters.  Tenant shall provide
Landlord with certificates evidencing the coverage required hereunder prior to
the Commencement Date, or Tenant's entry to the Premises for construction of
improvements or any other purpose (whichever first occurs). Such certificates
shall: (i) be on ACORD Form 27 or such other form approved or required by
Landlord, (ii) state that such insurance coverage may not be changed, canceled
or non-renewed without at least thirty (30) days' prior written notice to
Landlord, and (iii) include, as attachments, originals of the Additional Insured
endorsements to Tenant's CGL policy required above. Tenant shall provide renewal
certificates to Landlord at least thirty (30) days prior to expiration of such
policies. Except as expressly

11

--------------------------------------------------------------------------------

provided to the contrary herein, coverage hereunder shall apply to events
occurring during the policy year regardless of when a claim is made. Landlord
may periodically require that Tenant reasonably increase or expand the
aforementioned coverage in accordance with industry standards for comparable
circumstances. Except as provided to the contrary herein, any insurance carried
by Landlord or Tenant shall be for the sole benefit of the party carrying such
insurance. If Tenant obtains insurance under "blanket policies," Tenant shall
obtain an endorsement providing that the insurance limits required hereunder are
not subject to reduction or impairment by claims or losses at other locations.
Tenant's insurance policies shall be primary to all policies of Landlord and any
other Additional Insureds (whose policies shall be deemed excess and
non-contributory). All insurance required hereunder shall be provided by
responsible insurers licensed in the State of Washington, and shall have a
general policy holder's rating of at least A and a financial rating of at least
X in the then current edition of Best's Insurance Reports. The parties mutually
hereby waive all rights and claims against each other for all losses covered by
their respective insurance policies (or required to be covered by insurance
under this Lease), and waive all rights of subrogation of their respective
insurers. The parties agree that their respective insurance policies are now, or
shall be, endorsed such that said waiver of subrogation shall not affect the
right of the insured to recover thereunder. Landlord disclaims any
representation as to whether the foregoing coverages will be adequate to protect
Tenant, and Tenant agrees to carry such additional coverage as may be necessary
or appropriate.

    C.  Waiver of Claims.  Except for claims arising from Landlord's intentional
or grossly negligent acts which are not covered or required to be covered by
Tenant's insurance hereunder, Tenant waives all claims against Landlord for
injury or death to persons, damage to property or to any other interest of
Tenant sustained by Tenant or any party claiming by or through Tenant resulting
from: (i) any occurrence in or upon the Premises, (ii) leaking of roofs,
bursting, stoppage or leaking of water, gas, sewer or steam pipes or equipment,
including sprinklers, (iii) wind, rain, snow, ice, flooding (including flooding
of basements and other subsurface areas), freezing, fire, explosion, earthquake,
excessive heat or cold, dampness, fire or other casualty, (iv) the Property,
Premises, Systems and Equipment being defective, out of repair, or failing, and
(v) vandalism, malicious mischief, theft, misappropriation or other acts or
omissions of any parties including Tenant's employees, other tenants, and their
respective agents, employees, invitees and contractors (and Tenant shall give
Landlord immediate notice of any such occurrences). This provision is in
addition to, and not in limitation of, other provisions of this Lease limiting
Landlord's liability.


ARTICLE 11: CASUALTY DAMAGE


    A.  Restoration.  Tenant shall promptly notify Landlord of any damage to the
Premises by fire or other casualty. If the Premises or any common areas of the
Property providing access thereto shall be damaged by fire or other casualty,
Landlord shall use available insurance proceeds to restore the same. Such
restoration shall be to substantially the same condition prior to the casualty,
except for modifications required by zoning and building codes and other Laws or
by any Lender, any other modifications to the common areas deemed desirable by
Landlord (provided access to the Premises is not materially impaired), and
except that Landlord shall not be required to repair or replace any of Tenant's
furniture, furnishings, fixtures or equipment, or any alterations or
improvements in excess of any work provided or paid for by Landlord under this
Lease. Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant's business resulting in any way from such
damage or the repair thereof. Promptly following completion of Landlord's
restoration work, Tenant shall repair and replace Tenant's furniture,
furnishings, fixtures, equipment, and any alterations or improvements made by
Tenant in excess of those provided or paid for by Landlord, subject to and in
compliance with the other provisions of this Lease.

    B.  Abatement of Rent.  Landlord shall allow Tenant a proportionate
abatement of Base and Additional Rent from the date of the casualty through the
date that Landlord substantially completes

12

--------------------------------------------------------------------------------

Landlord's repair obligations hereunder (or the date that Landlord would have
substantially completed such repairs, but for delays by Tenant or any other
occupant of the Premises, or any of their agents, employees, invitees,
Transferees and contractors), provided such abatement: (i) shall apply only to
the extent the Premises are untenantable for the purposes permitted under this
Lease and not used by Tenant as a result thereof, based proportionately on the
square footage of the Premises so affected and not used, and (ii) shall not
apply if Tenant or any other occupant of the Premises, or any of their agents,
employees, invitees, Transferees or contractors caused the damage.

    C.  Termination of Lease.  Notwithstanding the foregoing to the contrary, in
lieu of performing the restoration work, Landlord may elect to terminate this
Lease by notifying Tenant in writing of such termination within sixty (60) days
after the date of damage (such termination notice to include a termination date
providing at least thirty (30) days for Tenant to vacate the Premises), if the
Property shall be materially damaged by Tenant or its employees or agents, or if
the Property shall be damaged by fire or other casualty or cause such that:
(a) repairs to the Premises and access thereto cannot reasonably be completed
within 120 days after the casualty without the payment of overtime or other
premiums, (b) more than twenty-five percent (25%) of the Premises is affected by
the damage and fewer than twenty-four (24) months remain in the Term, or any
material damage occurs to the Premises during the last twelve (12) months of the
Term, (c) any Lender shall require that the insurance proceeds or any portion
thereof be used to retire the Mortgage debt (or shall terminate the ground
lease, as the case may be), or the damage is not fully covered, except for
deductible amounts, by Landlord's insurance policies, or (d) the cost of the
repairs, alterations, restoration or improvement work would exceed twenty-five
percent (25%) of the replacement value of the Building (whether or not the
Premises are affected by the damage). Tenant agrees that the abatement of Rent
provided herein shall be Tenant's sole recourse in the event of such damage, and
waives any other rights Tenant may have under any applicable Law to perform
repairs or terminate the Lease by reason of damage to the Premises or Property.


ARTICLE 12: CONDEMNATION


    If at least fifty percent (50%) of the rentable area of the Premises shall
be taken by power of eminent domain or condemned by a competent authority or by
conveyance in lieu thereof for public or quasi-public use ("Condemnation"),
including any temporary taking for a period of one year or longer, this Lease
shall terminate on the date possession for such use is so taken. If: (i) less
than fifty percent (50%) of the Premises is taken, but the taking includes or
affects a material portion of the Building or Property, or the economical
operation thereof, or (ii) the taking is temporary and will be in effect for
less than one year but more than thirty (30) days, then in either such event,
Landlord may elect to terminate this Lease upon at least thirty (30) days' prior
notice to Tenant. The parties further agree that: (a) if this Lease is
terminated, all Rent shall be apportioned as of the date of such termination or
the date of such taking, whichever shall first occur, (b) if the taking is
temporary, Rent shall not be abated for the period of the taking, but Tenant may
seek a condemnation award therefor (and the Term shall not be extended thereby),
and (c) if this Lease is not terminated but any part of the Premises is
permanently taken, the Rent shall be proportionately abated based on the square
footage of the Premises so taken. Landlord shall be entitled to receive the
entire award or payment in connection with such Condemnation and Tenant hereby
assigns to Landlord any interest therein for the value of Tenant's unexpired
leasehold estate or any other claim and waives any right to participate therein,
except that Tenant shall have the right to claim damages for a temporary taking
of the leasehold as described above, and for moving expenses and any taking of
Tenant's personal property.

13

--------------------------------------------------------------------------------




ARTICLE 13: ASSIGNMENT AND SUBLETTING


    A.  Transfers.  Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld as further described
below: (i) assign, mortgage, pledge, hypothecate, encumber, or permit any lien
to attach to, or otherwise transfer, this Lease or any interest hereunder, by
operation of Law or otherwise, (ii) sublet the Premises or any part thereof,
(iii) permit the use of the Premises by any Persons other than Tenant and its
employees (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any Person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee"), or
(iv) advertise the Premises or Lease for Transfers. If Tenant shall desire
Landlord's consent to any Transfer, Tenant shall notify Landlord in writing,
which notice shall include: (a) the proposed effective date (which shall not be
less than thirty (30) nor more than 180 days after Tenant's notice), (b) the
portion of the Premises to be Transferred (herein called the "Subject Space"),
(c) the terms of the proposed Transfer and the consideration therefor, the name,
address and background information concerning the proposed Transferee, and a
true and complete copy of all proposed Transfer documentation, and (d) financial
statements (balance sheets and income/expense statements for the current and
prior three (3) years) of the proposed Transferee, in form and detail reasonably
satisfactory to Landlord, certified by an officer, partner or owner of the
Transferee, and any other information to enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee's business and proposed use of the Subject Space, and
such other information as Landlord may reasonably require. Any Transfer made
without complying with this Article shall at Landlord's option be null, void and
of no effect, or shall constitute a Default under this Lease. Whether or not
Landlord shall grant consent, Tenant shall pay a reasonable fee (but not less
than $500.00) towards Landlord's review and processing expenses, as well as any
reasonable legal fees incurred by Landlord within ten (10) days after written
request by Landlord.

    B.  Approval.  Landlord will not unreasonably withhold its consent to any
proposed Transfer of the Subject Space to the Transferee on the terms specified
in Tenant's notice. The parties hereby agree that it shall be reasonable under
this Lease and under any applicable Law for Landlord to withhold consent to any
proposed Transfer where one or more of the following applies (without limitation
as to other reasonable grounds for withholding consent): (i) the Transferee is
of a character or reputation or engaged in a business which is not consistent
with the quality or nature of the Property or other tenants of the Property, or
would be a significantly less prestigious occupant of the Property than Tenant,
(ii) the Transferee intends to use the Subject Space for purposes which are not
permitted under this Lease, (iii) the Subject Space is not regular in shape with
appropriate means of ingress and egress suitable for normal renting purposes,
would result in more than a reasonable number of occupants, or would require
increased services by Landlord, (iv) the Transferee is either a government (or
agency or instrumentality thereof), (v) the proposed Transferee or any affiliate
thereof is an occupant of the Property, (vi) the proposed Transferee does not
have, in Landlord's sole good faith determination, satisfactory references or a
reasonable financial condition in relation to the obligations to be assumed in
connection with the Transfer, (vii) the Transfer is other than a sublease or a
non-collateral complete assignment, (viii) the proposed Transfer would cause
Landlord to be in violation of any Laws or any other lease, Mortgage or
agreement to which Landlord is a party, would give a tenant of the Property a
right to cancel its lease, or would create adverse tax consequences for
Landlord, or (ix) Tenant has committed and failed to cure a Default or
(x) Landlord has determined by comparison to current market transactions that
the business terms contained in the proposed Transfer or Sublease are not
consistent with business terms contained in direct leases or transfers between
Landlord and other Tenants. If Tenant disagrees with Landlord's decision to deny
approval, Tenant's sole remedy shall be to seek injunctive relief.

    C.  Transfer Premiums.  If Landlord consents to a Transfer, and as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
Landlord fifty percent (50%) of any Transfer

14

--------------------------------------------------------------------------------

Premium derived by Tenant from such Transfer. "Transfer Premium" shall mean, for
a lease assignment, all consideration paid or payable therefor. "Transfer
Premium" shall mean, for a sublease, all rent, additional rent or other
consideration paid by such Transferee in excess of the Rent payable by Tenant
under this Lease (on a monthly basis during the Term, and on a per rentable
square foot basis, if less than all of the Premises is transferred). "Transfer
Premium" shall also include so-called "key money," or other bonus amount paid by
Transferee to Tenant, and any payment in excess of fair market value for
services rendered by Tenant to Transferee or in excess of Tenant's depreciated
tax basis for assets, fixtures, inventory, equipment or furniture transferred by
Tenant to Transferee. If part of the consideration for such Transfer shall be
payable other than in cash, Landlord's share of such non-cash consideration
shall be in such form as is reasonably satisfactory to Landlord. The percentage
of the Transfer Premium due Landlord hereunder shall be paid within ten
(10) days after Tenant receives any Transfer Premium from the Transferee.

    D.  Recapture.  Notwithstanding anything to the contrary contained in this
Article, Landlord shall have the option, by giving notice to Tenant within
thirty (30) days after receipt of Tenant's notice of any proposed Transfer, to
recapture the Subject Space. Such recapture notice shall cancel and terminate
this Lease with respect to the Subject Space as of the date stated in Tenant's
notice as the effective date of the proposed Transfer (or at Landlord's option,
shall cause the Transfer to be made to Landlord or its agent or nominee, in
which case the parties shall execute reasonable Transfer documentation promptly
thereafter). If this Lease shall be canceled with respect to less than the
entire Premises, the Rent herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises, this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party the
parties shall execute written confirmation of the same. Tenant shall surrender
and vacate the Subject Space when required hereunder in accordance with
Article 23 and any failure to do so shall be subject to Article 24.

    E.  Terms of Consent.  If Landlord consents to a Transfer: (i) the terms and
conditions of this Lease, including Tenant's liability for the Subject Space,
shall in no way be deemed to have been waived or modified, (ii) such consent
shall not be deemed consent to any further Transfer by either Tenant or a
Transferee, (iii) no Transferee shall succeed to any rights provided in this
Lease or any amendment hereto to extend the Term of this Lease, expand the
Premises, or lease other space, any such rights being deemed personal to the
initial Tenant, (d) Tenant shall deliver to Landlord promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, and (v) Tenant shall furnish a complete
statement, certified by an independent certified public accountant, or Tenant's
chief financial officer, setting forth in detail the computation of any Transfer
Premium that Tenant has derived and shall derive from such Transfer. Landlord or
its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant and any Transferee relating to any
Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall within
thirty (30) days after demand pay the deficiency, and if understated by more
than three percent (3%) Tenant shall pay Landlord's costs of such audit. Any
sublease hereunder shall be subordinate and subject to the provisions of this
Lease, and if this Lease shall be terminated during the term of any sublease,
Landlord shall have the right to: (a) deem such sublease as merged and canceled
and repossess the Subject Space by any lawful means, or (b) deem such
termination as an assignment of such sublease to Landlord and not as a merger,
and require that such subtenant attorn to and recognize Landlord as its landlord
under any such sublease. If Tenant shall commit a Default under this Lease,
Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease).

15

--------------------------------------------------------------------------------

    F.  Certain Transfers.  For purposes of this Lease, the term "Transfer"
shall also include, and all of the foregoing provisions shall apply to: (i) the
conversion, merger or consolidation of Tenant into a limited liability company
or limited liability partnership, (ii) if Tenant is a partnership or limited
liability company, the withdrawal or change, voluntary, involuntary or by
operation of law, of a majority of the partners or members, or a transfer of a
majority of partnership or membership interests, within a twelve month period,
or the dissolution of the partnership or company, and (iii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), the dissolution, merger, consolidation
or other reorganization of Tenant, or within a twelve month period: (a) the sale
or other transfer of more than an aggregate of 50% of the voting shares of
Tenant (other than to immediate family members by reason or gift or death) or
(b) the sale, mortgage, hypothecation or pledge of more than an aggregate of 50%
of Tenant's net assets.


ARTICLE 14: PERSONAL PROPERTY, RENT AND OTHER TAXES


    Tenant shall pay prior to delinquency all taxes, charges or other
governmental impositions assessed against or levied upon all fixtures,
furnishings, personal property, systems and equipment located in or exclusively
serving the Premises, and any Work to the Premises under Article 9 or other
provisions of this Lease or related documentation. Whenever possible, Tenant
shall cause all such items to be assessed and billed separately from the other
property of Landlord. In the event any such items shall be assessed and billed
with the other property of Landlord, Tenant shall pay Landlord its share of such
taxes, charges or other governmental impositions within ten (10) days after
Landlord delivers a statement and a copy of the assessment or other
documentation showing the amount of impositions applicable to Tenant's property.
Tenant shall pay any rent tax, sales tax, service tax, transfer tax, value added
tax, or any other applicable tax on the Rent, utilities or services herein, the
privilege of renting, using or occupying the Premises, or collecting Rent
therefrom, or otherwise respecting this Lease or any other document entered in
connection herewith.


ARTICLE 15: LANDLORD'S REMEDIES


    A.  Default.  The occurrence of any one or more of the following events
shall constitute a "Default" by Tenant and shall give rise to Landlord's
remedies set forth in Paragraph B below: (i) failure to make when due any
payment of Rent, unless such failure is cured within ten (10) days after notice;
(ii) failure to observe or perform any term or condition of this Lease other
than the payment of Rent (or the other matters expressly described herein),
unless such failure is cured within any period of time following notice
expressly provided with respect thereto in other Articles hereof, or otherwise
within a reasonable time, but in no event more than twenty (20) days following
notice (provided, if the nature of Tenant's failure is such that more time is
reasonably required in order to cure, Tenant shall not be in Default if Tenant
commences to cure promptly within such period, diligently seeks and keeps
Landlord reasonably advised of efforts to cure such failure to completion, and
completes such cure within sixty (60) days following Landlord's notice);
(iii) failure to implement a cure immediately upon notice thereof any condition
which is hazardous, interferes with another Tenant or the operation or leasing
of the Property, or may cause the imposition of a fine, penalty or other remedy
on Landlord or its agents or affiliates, (iv) violating Article 13 respecting
Transfers, or abandoning, vacating or failing to occupy the Premises for more
than ten (10) days, or removing or making arrangements to remove substantial
portions of the furniture or other personal property from the Premises or any
material portion thereof, or (v) (a) making by Tenant or any guarantor of this
Lease ("Guarantor") of any general assignment for the benefit of creditors,
(b) filing by or for reorganization or arrangement under any Law relating to
bankruptcy or insolvency (unless, in the case of a petition filed against Tenant
or such Guarantor, the same is dismissed within thirty (30) days),
(c) appointment of a trustee or receiver to take possession of substantially all
of Tenant's assets located in the Premises or of Tenant's interest in this
Lease, where possession is not restored to Tenant within thirty (30) days,
(d) attachment, execution or other judicial seizure of substantially all of
Tenant's assets

16

--------------------------------------------------------------------------------

located in the Premises or of Tenant's interest in this Lease, (e) Tenant's or
any Guarantor's convening of a meeting of its creditors or any class thereof for
the purpose of effecting a moratorium upon or composition of its debts,
(f) Tenant's or any Guarantor's insolvency or failure, or admission of an
inability, to pay debts as they mature. If Tenant violates the same term or
condition of this Lease on two (2) occasions during any twelve (12) month
period, Landlord shall have the right to exercise all remedies for any
violations of the same term or condition during the next twelve (12) months
without providing further notice or an opportunity to cure. The notice and cure
periods provided herein are in lieu of, and not in addition to, any notice and
cure periods provided by Law; provided, Landlord may elect to comply with such
notice and cure periods provided by Law in lieu of the notice and cure periods
provided herein.

    B.  Remedies.  If a Default occurs, Landlord shall have the rights and
remedies hereinafter set forth to the extent permitted by Law, which shall be
distinct, separate and cumulative with and in addition to any other right or
remedy allowed under any Law or other provision of this Lease:

    (1) Landlord may terminate this Lease and Tenant's right of possession,
reenter and repossess the Premises by detainer suit, summary proceedings or
other lawful means, and recover from Tenant: (i) any unpaid Rent as of the
termination date, (ii) the amount by which: (a) any unpaid Rent which would have
accrued after the termination date during the balance of the Term exceeds
(b) the reasonable rental value of the Premises under a lease substantially
similar to this Lease, taking into account among other things the condition of
the Premises, market conditions and the period of time the Premises may
reasonably remain vacant before Landlord is able to re-lease the same to a
suitable replacement tenant, and Costs of Reletting (as defined in Paragraph H
below) that Landlord may incur in order to enter such replacement lease,
(iii) any other amounts necessary to compensate Landlord for all damages
proximately caused by Tenant's failure to perform its obligations under this
Lease. For purposes of computing the amount of Rent herein that would have
accrued after the termination date, Tenant's obligations for Taxes and Expenses
shall be projected based upon the average rate of increase in such items from
the Commencement Date through the termination date (or if such period shall be
less than three years, then based on Landlord's reasonable estimates). The
amounts computed in accordance with the foregoing subclauses (a) and (b) shall
both be discounted in accordance with accepted financial practice at the rate of
six percent (6%) per annum to the then present value.

    (2) Landlord may terminate Tenant's right of possession, reenter and
repossess the Premises by detainer suit, summary proceedings or other lawful
means, without terminating this Lease, and recover from Tenant: (i) any unpaid
Rent as of the date possession is terminated, (ii) any unpaid Rent which
thereafter accrues during the Term from the date possession is terminated
through the time of judgment (or which may have accrued from the time of any
earlier judgment obtained by Landlord), less any consideration received from
replacement tenants as further described and applied pursuant to Paragraph H,
below, and (iii) any other amounts necessary to compensate Landlord for all
damages proximately caused by Tenant's failure to perform its obligations under
this Lease, including all Costs of Reletting (as defined in Paragraph H below).
Tenant shall pay any such amounts to Landlord as the same accrue or after the
same have accrued from time to time upon demand. At any time after terminating
Tenant's right to possession as provided herein, Landlord may terminate this
Lease as provided in clause (1) above by notice to Tenant, and Landlord may
pursue such other remedies as may be available to Landlord under this Lease or
applicable Law.

    C.  Mitigation of Damages.  If Landlord terminates this Lease or Tenant's
right to possession, Landlord shall have no obligation to mitigate Landlord's
damages, except to the extent required by applicable Law. If Landlord has not
terminated this Lease or Tenant's right to possession, Landlord shall have no
obligation to mitigate under any circumstances and may permit the Premises to
remain vacant or abandoned; in such case, Tenant may seek to mitigate damages by
attempting to sublease the Premises or assign this Lease pursuant to Article 13.
If Landlord is required to mitigate damages: (i) Landlord shall be required only
to use reasonable efforts to mitigate, which shall not exceed such

17

--------------------------------------------------------------------------------

efforts as Landlord generally uses to lease other space at the Property,
(ii) Landlord will not be deemed to have failed to mitigate if Landlord or its
affiliates lease any other portions of the Property or other projects owned by
Landlord or its affiliates in the same geographic area, before reletting all or
any portion of the Premises, and (iii) any failure to mitigate as described
herein with respect to any period of time shall only reduce the Rent and other
amounts to which Landlord is entitled hereunder by the reasonable rental value
of the Premises during such period, taking into account the factors described in
clause B(1) above. In recognition that the value of the Property depends on the
rental rates and terms of leases therein, Landlord's rejection of a prospective
replacement tenant based on an offer of rentals below Landlord's published rates
for new leases of comparable space at the Property at the time in question, or
at Landlord's option, below the rates provided in this Lease, or containing
terms less favorable than those contained herein, shall not give rise to a claim
by Tenant that Landlord failed to mitigate Landlord's damages.

    D.  Reletting.  If this Lease or Tenant's right to possession is terminated,
or Tenant abandons the Premises, Landlord may: (i) enter and secure the
Premises, change the locks, install barricades, remove any improvements,
fixtures or other property of Tenant therein, perform any decorating,
remodelling, repairs, alterations, improvements or additions and take such other
actions as Landlord shall determine in Landlord's sole discretion to prevent
damage or deterioration to the Premises or prepare the same for reletting, and
(ii) relet all or any portion of the Premises (separately or as part of a larger
space), for any rent, use or period of time (which may extend beyond the Term
hereof), and upon any other terms as Landlord shall determine in Landlord's sole
discretion, directly or as Tenant's agent (if permitted or required by
applicable Law). The consideration received from such reletting shall be applied
pursuant to the terms of Paragraph H hereof, and if such consideration, as so
applied, is not sufficient to cover all Rent and damages to which Landlord may
be entitled hereunder, Tenant shall pay any deficiency to Landlord as the same
accrues or after the same has accrued from time to time upon demand, subject to
the other provisions hereof.

    E.  Specific Performance, Collection of Rent and Acceleration.  Landlord
shall at all times have the right without prior demand or notice except as
required by applicable Law to: (i) seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease or restrain or enjoin a
violation of any provision hereof, and Tenant hereby waives any right to require
that Landlord post a bond or other security in connection therewith, and
(ii) sue for and collect any unpaid Rent which has accrued. Notwithstanding
anything to the contrary contained in this Lease, to the extent not expressly
prohibited by applicable Law, in the event of any Default by Tenant, Landlord
may terminate this Lease or Tenant's right to possession and accelerate and
declare all Rent reserved for the remainder of the Term to be immediately due
and payable (in which event, Tenant's obligations for Taxes and Expenses that
would have accrued thereafter shall be projected in the manner described in
Section B (1), above); provided the Rent so accelerated shall be discounted in
accordance with accepted financial practice at the rate of four percent (4%) per
annum to the then present value, and Landlord shall, after receiving payment of
the same from Tenant, be obligated to turn over to Tenant any actual net
reletting proceeds (net of all Costs of Reletting) thereafter received during
the remainder of the Term, up to the amount so received from Tenant pursuant to
this provision.

    F.  Late Charges, Interest, and Returned Checks.  Tenant shall pay, as
additional Rent, a service charge of Three Hundred Dollars ($300.00) or four
percent (4%) of the delinquent amount, whichever is greater, if any portion of
Rent is not received when due. In addition, any Rent not paid when due shall
accrue interest from the due date at the Default Rate until payment is received
by Landlord. Such service charges and interest payments shall not be deemed
consent by Landlord to late payments, nor a waiver of Landlord's right to insist
upon timely payments at any time, nor a waiver of any remedies to which Landlord
is entitled as a result of the late payment of Rent. If Landlord receives two
(2) or more checks from Tenant which are returned by Tenant's bank for
insufficient funds, Landlord may require that all checks thereafter be bank
certified or cashier's checks (without limiting Landlord's other remedies). All
bank service charges resulting from any returned checks shall be borne by
Tenant.

18

--------------------------------------------------------------------------------



    G.  Landlord's Cure of Tenant Defaults.  If Tenant fails to perform any
obligation under this Lease for ten (10) days after notice thereof by Landlord
(except that no notice shall be required in emergencies), Landlord shall have
the right (but not the duty), to perform such obligation on behalf and for the
account of Tenant. In such event, Tenant shall reimburse Landlord upon demand,
as additional Rent, for all expenses incurred by Landlord in performing such
obligation together with an amount equal to fifteen (15%) thereof for Landlord's
overhead, and interest thereon at the Default Rate from the date such expenses
were incurred. Landlord's performance of Tenant's obligations hereunder shall
not be deemed a waiver or release of Tenant therefrom.

    H.  Other Matters.  No re-entry or repossession, repairs, changes,
alterations and additions, reletting, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, nor shall the same operate to release Tenant in
whole or in part from any of Tenant's obligations hereunder, unless express
notice of such intention is sent by Landlord to Tenant. Landlord may bring suits
for amounts owed by Tenant hereunder or any portions thereof, as the same accrue
or after the same have accrued, and no suit or recovery of any portion due
hereunder shall be deemed a waiver of Landlord's right to collect all amounts to
which Landlord is entitled hereunder, nor shall the same serve as any defense to
any subsequent suit brought for any amount not therefor reduced to judgment.
Landlord may pursue one or more remedies against Tenant and need not make an
election of remedies until findings of fact are made by a court of competent
jurisdiction. All rent and other consideration paid by any replacement tenants
shall be applied at Landlord's option: (i) first, to the Costs of Reletting,
(ii) second, to the payment of all costs of enforcing this Lease against Tenant
or any Guarantor, (iii) third, to the payment of all interest and service
charges accruing hereunder, (iv) fourth, to the payment of Rent theretofore
accrued, and (v) with the residue, if any, to be held by Landlord and applied to
the payment of Rent and other obligations of Tenant as the same become due (and
with any remaining residue to be retained by Landlord). "Costs of Reletting"
shall include without limitation, all costs and expenses incurred by Landlord
for any repairs or other matters described in Paragraph D above, brokerage
commissions, advertising costs, attorneys' fees, any economic incentives given
to enter leases with replacement tenants, and costs of collecting rent from
replacement tenants. Landlord shall be under no obligation to observe or perform
any provision of this Lease on its part to be observed or performed which
accrues while Tenant is in Default hereunder. The times set forth herein for the
curing of Defaults by Tenant are of the essence of this Lease. Tenant hereby
irrevocably waives any right otherwise available under any Law to redeem or
reinstate this Lease, or Tenant's right to possession, after this Lease, or
Tenant's right to possession, is terminated based on a Default by Tenant.


ARTICLE 16: SECURITY DEPOSIT


    Tenant shall deposit with Landlord the amount set forth in Article 1
("Security Deposit"), upon Tenant's execution and submission of this Lease. The
Security Deposit shall serve as security for the prompt, full and faithful
performance by Tenant of the terms and provisions of this Lease. If Tenant
commits a Default, or owes any amounts to Landlord upon the expiration of this
Lease, Landlord may use or apply the whole or any part of the Security Deposit
for the payment of Tenant's obligations hereunder. The use or application of the
Security Deposit or any portion thereof shall not prevent Landlord from
exercising any other right or remedy provided hereunder or under any Law and
shall not be construed as liquidated damages. In the event the Security Deposit
is reduced by such use or application, Tenant shall deposit with Landlord within
ten (10) days after notice, an amount sufficient to restore the full amount of
the Security Deposit. Landlord shall not be required to keep the Security
Deposit separate from Landlord's general funds or pay interest on the Security
Deposit. Any remaining portion of the Security Deposit shall be returned to
Tenant (or, at Landlord's option, to the last assignee of Tenant's interest in
this Lease) within ten (10) days after Tenant (or such assignee) has vacated the
Premises in accordance with Article 23. If the Premises shall be expanded at any
time, or if the Term shall be extended at an increased rate of Rent, the
Security Deposit shall thereupon be

19

--------------------------------------------------------------------------------

proportionately increased. Tenant shall not assign, pledge or otherwise transfer
any interest in the Security Deposit except as part of an assignment of this
Lease approved by Landlord under Article 13, and any attempt to do so shall be
null and void.


ARTICLE 17: ATTORNEYS' FEES, JURY TRIAL, COUNTERCLAIMS AND VENUE


    In the event of any litigation or arbitration between the parties relating
to this Lease, the Premises or Property (including pretrial, trial, appellate,
administrative, bankruptcy or insolvency proceedings), the prevailing party
shall be entitled to recover its attorneys' fees and costs as part of the
judgment, award or settlement therein. In the event of a breach of this Lease by
either party which does not result in litigation but which causes the
non-breaching party to incur attorneys' fees or costs, the breaching party shall
reimburse such fees and costs to the non-breaching party upon demand. If either
party or any of its officers, directors, trustees, beneficiaries, partners,
agents, affiliates or employees shall be made a party to any litigation or
arbitration commenced by or against the other party and is not at fault, the
other party shall pay all costs, expenses and attorneys' fees incurred by such
parties in connection with such litigation. IN THE INTEREST OF OBTAINING A
SPEEDIER AND LESS COSTLY HEARING OF ANY DISPUTE, LANDLORD AND TENANT HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY AGAINST THE OTHER ARISING OUT OF OR RELATING TO THIS LEASE, THE PREMISES
OR THE PROPERTY. Although such jury waiver is intended to be self-operative and
irrevocable, Landlord and Tenant each further agree, if requested, to confirm
such waivers in writing at the time of commencement of any such action,
proceeding or counterclaim. If Landlord commences any detainer suit, summary
proceedings or other action seeking possession of the Premises, Tenant agrees
not to interpose by consolidation of actions, removal to chancery or otherwise,
any counterclaim, claim of set-off, recoupment or deduction of Rent, or other
claim seeking affirmative relief of any kind (except a mandatory or compulsory
counterclaim which Tenant would forfeit if not so interposed). Any action or
proceeding brought by either party against the other for any matter arising out
of or in any way relating to this Lease, the Premises or the Property, shall be
heard, at Landlord's option, in the court having jurisdiction located closest to
the Property.


ARTICLE 18: SUBORDINATION, ATTORNMENT AND LENDER PROTECTION


    This Lease is subject and subordinate to all Mortgages now or hereafter
placed upon the Property, and all other encumbrances and matters of public
record applicable to the Property. Whether before or after any foreclosure or
power of sale proceedings are initiated or completed by any Lender or a deed in
lieu is granted (or any ground lease is terminated), Tenant agrees upon written
request of any such Lender or any purchaser at such sale, to attorn and pay Rent
to such party, and recognize such party as Landlord (provided such Lender or
purchaser shall agree not to disturb Tenant's occupancy so long as Tenant does
not Default hereunder, on a form customarily used by, or otherwise reasonably
acceptable to, such party, and Tenant). However, in the event of attornment, no
Lender shall be: (i) liable for any act or omission of Landlord, or subject to
any offsets or defenses which Tenant might have against Landlord (arising prior
to such Lender becoming Landlord under such attornment), (ii) liable for any
security deposit or bound by any prepaid Rent not actually received by such
Lender, or (iii) bound by any modification of this Lease during the term of such
lender's loan that is not consented to by such Lender. Any Lender may elect to
make this Lease prior to the lien of its Mortgage by written notice to Tenant,
and if the Lender of any prior Mortgage shall require, this Lease shall be prior
to any subordinate Mortgage; such elections shall be effective upon written
notice to Tenant, or shall be effective as of such earlier or later date set
forth in such notice. Tenant agrees to give any Lender by certified mail, return
receipt requested, a copy of any notice of default served by Tenant upon
Landlord, provided that prior to such notice Tenant has been notified in writing
(by way of service on Tenant of a copy of an assignment of leases, or otherwise)
of the address of such Lender. Tenant further agrees that if Landlord shall have
failed to cure such default within the time permitted

20

--------------------------------------------------------------------------------

Landlord for cure under this Lease, any such Lender whose address has been
provided to Tenant shall have an additional period of thirty (30) days in which
to cure (or such additional time as may be required due to causes beyond such
Lender's control, including time to obtain possession of the Property by
appointment of receiver, power of sale or judicial action). Should any current
or prospective Lender require a modification or modifications to this Lease
which will not cause an increased cost or otherwise materially and adversely
change the rights and obligations of Tenant hereunder, Tenant agrees that this
Lease shall be so modified. Except as expressly provided to the contrary herein,
the provisions of this Article shall be self-operative; however Tenant shall
execute and deliver, within ten (10) days after requested, such reasonable
documentation as Landlord or any Lender may request from time to time, whether
prior to or after a foreclosure or power of sale proceeding is initiated or
completed, a deed in lieu is delivered, or a ground lease is terminated, in
order to further confirm or effectuate the matters set forth in this Article in
recordable form (and Tenant hereby authorizes Landlord acting in good faith to
execute any such documentation as Tenant's agent and attorney-in-fact). Tenant
hereby waives the provisions of any Law (now or hereafter adopted) which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease or Tenant's obligations hereunder if foreclosure or
power of sale proceedings are initiated, prosecuted or completed.


ARTICLE 19: ESTOPPEL CERTIFICATES


    Tenant shall from time to time, within five (5) days after written request
from Landlord, execute, acknowledge and deliver a statement certifying: (i) that
this Lease is unmodified and in full force and effect or, if modified, stating
the nature of such modification and certifying that this Lease as so modified,
is in full force and effect (or specifying the ground for claiming that this
Lease is not in force and effect), (ii) the dates to which the Rent has been
paid, and the amount of any Security Deposit, (iii) that Tenant is in possession
of the Premises, and paying Rent on a current basis with no offsets, defenses or
claims, or specifying the same if any are claimed, (iv) that there are not, to
Tenant's knowledge, any uncured defaults on the part of Landlord or Tenant which
are pertinent to the request, or specifying the same if any are claimed, and
(v) certifying such other matters, and including such current financial
statements, as Landlord may reasonably request, or as may be requested by
Landlord's current or prospective Lenders, insurance carriers, auditors, and
prospective purchasers (and including a comparable certification statement from
any subtenant respecting its sublease). Any such statement may be relied upon by
any such parties. If Tenant shall fail to execute and return such statement
within the time required herein, Tenant shall be deemed to have agreed with the
matters set forth therein, and Landlord acting in good faith shall be authorized
as Tenant's agent and attorney-in-fact to execute such statement on behalf of
Tenant (which shall not be in limitation of Landlord's other remedies).


ARTICLE 20: RIGHTS RESERVED BY LANDLORD


    Except to the extent expressly limited herein, Landlord reserves full rights
to control the Property (which rights may be exercised without subjecting
Landlord to claims for constructive eviction, abatement of Rent, damages or
other claims of any kind), including more particularly, but without limitation,
the following rights:

    A.  General Matters.  To: (i) change the name or street address of the
Property or designation of the Premises, (ii) install and maintain signs on the
exterior and interior of the Property, and grant any other Person the right to
do so, (iii) retain at all times, and use in appropriate instances, keys to all
doors within and into the Premises, (iv) grant to any Person the right to
conduct any business or render any service at the Property, whether or not the
same are similar to the use permitted Tenant by this Lease, (v) grant any Person
the right to use separate security personnel and systems respecting access to
their premises, (vi) have access for Landlord and other tenants of the Property
to any mail chutes located on the Premises according to the rules of the United
States Postal Service (and to install or

21

--------------------------------------------------------------------------------

remove such chutes), and (vii) in case of fire, invasion, insurrection, riot,
civil disorder, public excitement or other dangerous condition, or threat
thereof: (a) limit or prevent access to the Property, (b) shut down elevator
service, (c) activate elevator emergency controls, and (d) otherwise take such
action or preventative measures deemed necessary by Landlord for the safety of
tenants of the Property or the protection of the Property and other property
located thereon or therein (but this provision shall impose no duty on Landlord
to take such actions, and no liability for actions taken in good faith).

    B.  Access To Premises.  To enter the Premises in order to: (i) inspect,
(ii) supply cleaning service or other services to be provided Tenant hereunder,
(iii) show the Premises to current and prospective Lenders, insurers,
purchasers, tenants, brokers and governmental authorities, (iv) decorate,
remodel or alter the Premises if Tenant shall abandon the Premises at any time,
or shall vacate the same during the last 120 days of the Term (without thereby
terminating this Lease), and (v) perform any work or take any other actions
under Paragraph (C) below, or exercise other rights of Landlord under this Lease
or applicable Laws. However, Landlord shall: (a) provide reasonable advance
written or oral notice to Tenant's on-site manager or other appropriate person
for matters which will involve a significant disruption to Tenant's business
(except in emergencies), (b) take reasonable steps to minimize any significant
disruption to Tenant's business, and following completion of any work, return
Tenant's leasehold improvements, fixtures, property and equipment to the
original locations and condition to the fullest extent reasonably possible, and
(c) take reasonable steps to avoid materially changing the configuration or
reducing the square footage of the Premises, unless required by Laws or other
causes beyond Landlord's reasonable control (and in the event of any permanent
material reduction, the Rent and other rights and obligations of the parties
based on the square footage of the Premises shall be proportionately reduced).
Tenant shall not place partitions, furniture or other obstructions in the
Premises which may prevent or impair Landlord's access to the Systems and
Equipment for the Property or the systems and equipment for the Premises. If
Tenant requests that any such access occur before or after Landlord's regular
business hours and Landlord approves, Tenant shall pay all overtime and other
additional costs in connection therewith.

    C.  Changes To The Property.  To: (i) paint and decorate, (ii) perform
repairs or maintenance, and (iii) make replacements, restorations, renovations,
alterations, additions and improvements, structural or otherwise (including
freon retrofit work), in and to the Property or any part thereof, including any
adjacent building, structure, facility, land, street or alley, or change the
uses thereof (including changes, reductions or additions of corridors,
entrances, doors, lobbies, parking facilities and other areas, structural
support columns and shear walls, elevators, stairs, escalators, mezzanines,
solar tint windows or film, kiosks, planters, sculptures, displays, and other
amenities and features therein, and changes relating to the connection with or
entrance into or use of the Property or any other adjoining or adjacent building
or buildings, now existing or hereafter constructed). In connection with such
matters, Landlord may among other things erect scaffolding, barricades and other
structures, open ceilings, close entry ways, restrooms, elevators, stairways,
corridors, parking and other areas and facilities, and take such other actions
as Landlord deems appropriate. However, Landlord shall: (a) take reasonable
steps to minimize or avoid any material interference with or denial of access to
the Premises, and (b) in connection with entering the Premises shall comply with
Paragraph B above.

    D.  New Premises.  To substitute for the Premises other premises (herein
referred to as the "new premises") in the Property, provided: (i) the new
premises shall be similar to the Premises in size (up to 10% larger or smaller
with the Rent and any other rights and obligations of the parties based on the
square footage of the Premises adjusted proportionately to reflect any
decrease), (ii) Landlord shall provide the new premises in a condition
substantially comparable to the Premises at the time of the substitution (and
Tenant shall diligently cooperate in the preparation or approval of any plans or
specifications for the new premises as requested by Landlord or Landlord's
representatives), (iii) the parties shall execute an appropriate amendment to
the Lease confirming the change within thirty (30) days after Landlord requests,
and (iv) if Tenant shall already have taken possession of the

22

--------------------------------------------------------------------------------

Premises: (a) Landlord shall pay all reasonable expenses of Tenant in moving
from the Premises to the new premises, including all costs associated with
Tenant's change of address and (b) Landlord shall give Tenant at least thirty
(30) days' notice before making such change, and such move shall be made during
evenings, weekends, or otherwise so as to incur the least inconvenience to
Tenant. Tenant shall surrender and vacate the Premises on the date required in
Landlord's notice of substitution, in the condition and as required under
Article 23, and any failure to do so shall be subject to Article 24.


ARTICLE 21: LANDLORD'S RIGHT TO CURE


    If Landlord shall fail to perform any obligation under this Lease required
to be performed by Landlord, Landlord shall not be deemed to be in default
hereunder nor subject to any claims for damages of any kind, unless such failure
shall have continued for a period of thirty (30) days after notice thereof by
Tenant (provided, if the nature of Landlord's failure is such that more time is
reasonably required in order to cure, Landlord shall not be in default if
Landlord commences to cure within such period and thereafter diligently seeks to
cure such failure to completion). If Landlord shall default and failure to cure
as provided herein, Tenant shall have such rights and remedies as may be
available to Tenant under applicable Laws, subject to the other provisions of
this Lease; provided, Tenant shall have no right of self-help to perform repairs
or any other obligation of Landlord, and shall have no right to withhold,
set-off, or abate Rent, or terminate this Lease, and Tenant hereby expressly
waives the benefit of any Law to the contrary.


ARTICLE 22: INDEMNIFICATION


    Tenant shall defend, indemnify and hold Landlord harmless from and against
any and all claims, demands, losses, penalties, fines, fees, charges,
assessments, liabilities, damages, judgments, orders, decrees, actions,
administrative or other proceedings, costs and expenses (including court costs,
attorneys' fees, and expert witness fees), which relate to or arise wholly or in
part from: (i) any violation or breach of this Lease or applicable Law by any
Tenant Parties (as defined below), (ii) damage, loss or injury to persons,
property or business occurring in, about or from the Premises, (iii) damage,
loss or injury to persons, property or business directly or indirectly arising
out of any Tenant Party's use of the Premises or Property, or out of any other
act or omission of any Tenant Parties. For purposes of this provision, "Tenant
Parties" shall mean Tenant, any other occupant of the Premises and any of their
respective agents, employees, invitees, Transferees and contractors. Without
limiting the generality of the foregoing, Tenant specifically acknowledges that
the undertaking herein shall apply to claims in connection with or arising out
of any "Work" as described in Article 9, the installation, maintenance, use or
removal of any "Lines" as described in Article 29, the transportation, use,
storage, maintenance, generation, manufacturing, handling, disposal, release,
discharge, spill or leak of any "Hazardous Material" as described in Article 30,
and violations of Tenant's responsibilities respecting the Disabilities Acts as
described in Article 31 (whether or not any of such matters shall have been
theretofore approved by Landlord). Notwithstanding the foregoing to the
contrary, the foregoing indemnity shall not apply to claims finally determined
by a court of competent jurisdiction to have been caused solely by the
negligence or willful misconduct of the party seeking to be indemnified.


ARTICLE 23: RETURN OF POSSESSION


    At the expiration or earlier termination of this Lease or Tenant's right of
possession, Tenant shall vacate and surrender possession of the entire Premises
in the condition required under Article 8 and the Rules, ordinary wear and tear
excepted, shall surrender all keys and key cards, and any parking transmitters,
stickers or cards, to Landlord, and shall remove all personal property and
office trade fixtures that may be readily removed without damage to the Premises
or Property. All improvements, fixtures and other items, including ceiling light
fixtures, HVAC equipment, plumbing fixtures, hot water heaters, fire suppression
and sprinkler systems, "Lines" under Article 29, interior stairs, wall
coverings,

23

--------------------------------------------------------------------------------

carpeting and other flooring, blinds, drapes and window treatments, in or
serving the Premises, whether installed by Tenant or Landlord, shall be
Landlord's property and shall remain upon the Premises, all without
compensation, allowance or credit to Tenant, unless Landlord elects otherwise as
provided herein. If prior to such installation, Landlord so directs by notice,
Tenant shall promptly remove such of the foregoing items as are designated in
such notice and restore the Premises to the condition prior to the installation
of such items in a good and workmanlike manner; provided, Landlord shall not
require removal of customary office improvements installed with Landlord's
written approval (except as expressly and reasonably required by Landlord in
connection with granting such approval). If Tenant shall fail to perform any
repairs or restoration, or fail to remove any items from the Premises required
hereunder, Landlord may do so and Tenant shall pay Landlord's charges therefor
upon demand. All property removed from the Premises by Landlord pursuant to any
provisions of this Lease or any Law may be handled or stored by Landlord at
Tenant's expense, and Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof. All property not removed from the Premises
or retaken from storage by Tenant within thirty (30) days after expiration or
earlier termination of this Lease or Tenant's right to possession, shall at
Landlord's option be conclusively deemed to have been conveyed by Tenant to
Landlord as if by bill of sale without payment by Landlord. Unless prohibited by
applicable Law, Landlord shall have a lien against such property for the costs
incurred in removing and storing the same. Tenant hereby waives any statutory
notices to vacate or quit the Premises upon expiration of this Lease.


ARTICLE 24: HOLDING OVER


    Unless Landlord expressly agrees otherwise in writing, Tenant shall pay
Landlord 200% of the amount of Rent then applicable prorated on a per diem basis
for each day Tenant shall fail to vacate or surrender possession of the Premises
or any part thereof after expiration or earlier termination of this Lease as
required under Article 23, together with all damages (direct and consequential)
sustained by Landlord on account thereof. Tenant shall pay such amounts on
demand, and, in the absence of demand, monthly in advance. The foregoing
provisions, and Landlord's acceptance of any such amounts, shall not serve as
permission for Tenant to hold-over, nor serve to extend the Term (although
Tenant shall remain a tenant-at-sufferance bound to comply with all provisions
of this Lease until Tenant properly vacates the Premises, and shall be subject
to the provisions of Article 23). Landlord shall have the right at any time
after expiration or earlier termination of this Lease or Tenant's right to
possession to reenter and possess the Premises and remove all property and
persons therefrom, and Landlord shall have such other remedies for holdover as
may be available to Landlord under other provisions of this Lease or applicable
Laws.


ARTICLE 25: NOTICES


    Except as expressly provided to the contrary in this Lease, every notice or
other communication to be given by either party to the other with respect hereto
or to the Premises or Property, shall be in writing and shall not be effective
for any purpose unless the same shall be served personally or by national air
courier service, or United States certified mail, return receipt requested,
postage prepaid, to the parties at the addresses set forth in Article 1, or such
other address or addresses as Tenant or Landlord may from time to time designate
by notice given as above provided. Every notice or other communication hereunder
shall be deemed to have been given as of the third business day following the
date of such mailing (or as of any earlier date evidenced by a receipt from such
national air courier service or the United States Postal Service) or immediately
if personally delivered. Notices not sent in accordance with the foregoing shall
be of no force or effect until received by the foregoing parties at such
addresses required herein.

24

--------------------------------------------------------------------------------


ARTICLE 26: REAL ESTATE BROKERS


    Tenant represents that Tenant has dealt only with the broker, if any,
designated in Article 1 (whose commission, if any, shall be paid by Landlord
pursuant to separate agreement) as broker, agent or finder in connection with
this Lease, and agrees to indemnify and hold Landlord harmless from all damages,
judgments, liabilities and expenses (including reasonable attorneys' fees)
arising from any claims or demands of any other broker, agent or finder with
whom Tenant has dealt for any commission or fee alleged to be due in connection
with its participation in the procurement of Tenant or the negotiation with
Tenant of this Lease.


ARTICLE 27: NO WAIVER


    No provision of this Lease will be deemed waived by either party unless
expressly waived in writing and signed by the waiving party. No waiver shall be
implied by delay or any other act or omission of either party. No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord's consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord's consent or
approval respecting any subsequent action. Acceptance of Rent by Landlord
directly or through any agent or lock-box arrangement shall not constitute a
waiver of any breach by Tenant of any term or provision of this Lease (and
Landlord reserves the right to return or refund any untimely payments if
necessary to preserve Landlord's remedies). No acceptance of a lesser amount of
Rent shall be deemed a waiver of Landlord's right to receive the full amount
due, nor shall any endorsement or statement on any check or payment or any
letter accompanying such check or payment be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord's
right to recover the full amount due. The acceptance of Rent or of the
performance of any other term or provision from, or providing directory listings
or services for, any Person other than Tenant shall not constitute a waiver of
Landlord's right to approve any Transfer. No delivery to, or acceptance by,
Landlord or its agents or employees of keys, nor any other act or omission of
Tenant or Landlord or their agents or employees, shall be deemed a surrender, or
acceptance of a surrender, of the Premises or a termination of this Lease,
unless stated expressly in writing by Landlord.


ARTICLE 28: SAFETY AND SECURITY DEVICES, SERVICES AND PROGRAMS


    The parties acknowledge that safety and security devices, services and
programs provided by Landlord, if any, while intended to deter crime and ensure
safety, may not in given instances prevent theft or other criminal acts, or
ensure safety of persons or property. The risk that any safety or security
device, service or program may not be effective, or may malfunction, or be
circumvented by a criminal, is assumed by Tenant with respect to Tenant's
property and interests, and Tenant shall obtain insurance coverage to the extent
Tenant desires protection against such criminal acts and other losses, as
further described in Article 10. Tenant agrees to cooperate in any reasonable
safety or security program developed by Landlord or required by Law.


ARTICLE 29: TELECOMMUNICATION LINES


    A.  Telecommunication Lines.  Subject to Landlord's continuing right of
supervision and approval, and the other provisions hereof, Tenant may:
(i) install telecommunication lines ("Lines") connecting the Premises to
Landlord's terminal block on the floor or floors on which the Premises are
located, or (ii) use such Lines as may currently exist and already connect the
Premises to such terminal block. Landlord's predecessor or independent
contractor has heretofore connected such terminal block through riser system
Lines to Landlord's main distribution frame ("MDF") for the Property. Landlord
disclaims any representations, warranties or understandings concerning the
capacity, design or suitability of Landlord's riser Lines, MDF or related
equipment. If there is, or will be, more than one tenant on

25

--------------------------------------------------------------------------------

any floor, at any time, Landlord may allocate, and periodically reallocate,
connections to the terminal block based on the proportion of square feet each
tenant occupies on such floor, or the type of business operations or
requirements of such tenants, in Landlord's reasonable discretion. Landlord may
arrange for an independent contractor to review Tenant's requests for approval
hereunder, monitor or supervise Tenant's installation, connection and
disconnection of Lines, and provide other such services, or Landlord may provide
the same. In each case, Tenant shall pay Landlord's fees and costs therefor as
provided in Article 9.

    B.  Installation.  Tenant may install and use Tenant's Lines and make
connections and disconnections at the terminal blocks as described above,
provided Tenant shall: (i) obtain Landlord's prior written approval of all
aspects thereof, (ii) use an experienced and qualified contractor designated or
approved in writing in advance by Landlord (whom Landlord may require to enter
an access and indemnity agreement on Landlord's then standard form of agreement
therefor), (iii) comply with such inside wire standards as Landlord may adopt
from time to time, and all other provisions of this Lease, including Article 9
respecting Work, and the Rules respecting access to the wire closets, (iv) not
install Lines in the same sleeve, chaseway or other enclosure in close proximity
with electrical wire, and not install PVC-coated Lines under any circumstances,
(v) thoroughly test any riser Lines to which Tenant intends to connect any Lines
to ensure that such riser Lines are available and are not then connected to or
used for telephone, data transmission or any other purpose by any other party
(whether or not Landlord has previously approved such connections), and not
connect to any such unavailable or connected riser Lines, and (vi) not connect
any equipment to the Lines which may create an electromagnetic field exceeding
the normal insulation ratings of ordinary twisted pair riser cable or cause
radiation higher than normal background radiation, unless the Lines therefor
(including riser Lines) are appropriately insulated to prevent such excessive
electromagnetic fields or radiation (and such insulation shall not be provided
by the use of additional unused twisted pair Lines). As a condition to
permitting installation of new Lines, Landlord may require that Tenant remove
any existing Lines located in or serving the Premises.

    C.  Limitation of Liability.  Unless due solely to Landlord's intentional
misconduct or negligent acts, Landlord shall have no liability for damages
arising, and Landlord does not warrant that the Tenant's use of the Lines will
be free, from the following (collectively called "Line Problems"): (i) any
eavesdropping, wire-tapping or theft of long distance access codes by
unauthorized parties, (ii) any failure of the Lines to satisfy Tenant's
requirements, or (iii) any capacitance, attenuation, cross-talk or other
problems with the Lines, any misdesignation of the Lines in the MDF room or wire
closets, or any shortages, failures, variations, interruptions, disconnections,
loss or damage caused by or in connection with the installation, maintenance,
replacement, use or removal of any other Lines or equipment at the Property by
or for other tenants at the Property, by any failure of the environmental
conditions at or the power supply for the Property to conform to any
requirements of the Lines or any other problems associated with any Lines or by
any other cause. Under no circumstances shall any Line Problems be deemed an
actual or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of any Rent or other charges under the Lease, or relieve Tenant from
performance of Tenant's obligations under the Lease as amended herein. Landlord
in no event shall be liable for damages by reason of loss of profits, business
interruption or other consequential damage arising from any Line Problems.

26

--------------------------------------------------------------------------------




ARTICLE 30: HAZARDOUS MATERIALS


    A.  Hazardous Materials Generally Prohibited.  Tenant shall not transport,
use, store, maintain, generate, manufacture, handle, dispose, release,
discharge, spill or leak any "Hazardous Material" (as defined below), or permit
Tenant's employees, agents, contractors, or other occupants of the Premises to
engage in such activities on or about the Property. However, the foregoing
provisions shall not prohibit the transportation to and from, and use, storage,
maintenance and handling within, the Premises of substances customarily and
lawfully used in the business which Tenant is permitted to conduct in the
Premises under this Lease, but only as an incidental and minor part of such
business, and provided: (i) such substances shall be properly labeled,
contained, used and stored only in small quantities reasonably necessary for
such permitted use of the Premises and the ordinary course of Tenant's business
therein, strictly in accordance with applicable Laws, highest prevailing
standards, and the manufacturers' instructions therefor, and as Landlord shall
reasonably require, (ii) Tenant shall provide Landlord with ten (10) days
advance notice and current Material Safety Data Sheets ("MSDSs") therefor, and
Landlord reserves the right to prohibit or limit such substances in each such
instance, (iii) such substances shall not be disposed of, released, discharged
or permitted to spill or leak in or about the Premises or the Property (and
under no circumstances shall any Hazardous Material be disposed of within the
drains or plumbing facilities in or serving the Premises or Property or in any
other public or private drain or sewer, regardless of quantity or
concentration), (iv) if any applicable Law or Landlord's trash removal
contractor requires that any such substances be disposed of separately from
ordinary trash, Tenant shall make arrangements at Tenant's expense for such
disposal in approved containers directly with a qualified and licensed disposal
company at a lawful disposal site, (v) any remaining such substances shall be
completely, properly and lawfully removed from the Property upon expiration or
earlier termination of this Lease, and (vi) for purposes of removal and disposal
of any such substances, Tenant shall be named as the owner, operator and
generator, shall obtain a waste generator identification number, and shall
execute all permit applications, manifests, waste characterization documents and
any other required forms.

    B.  Notifications and Records.  Tenant shall immediately notify Landlord of:
(i) any inspection, enforcement, cleanup or other regulatory action taken or
threatened by any regulatory authority with respect to any Hazardous Material on
or from the Premises or the migration thereof from or to other property,
(ii) any demands or claims made or threatened by any party relating to any loss
or injury claimed to have resulted from any Hazardous Material on or from the
Premises, (iii) any release, discharge, spill, leak, disposal or transportation
of any Hazardous Material on or from the Premises in violation of this Article,
and any damage, loss or injury to persons, property or business resulting or
claimed to have resulted therefrom, and (iv) any matters where Tenant is
required by Law to give a notice to any regulatory authority respecting any
Hazardous Materials on or from the Premises. Landlord shall have the right (but
not the obligation) to notify regulatory authorities concerning actual and
claimed violations of this Article. Tenant shall immediately upon written
request from time to time provide Landlord with copies of all MSDSs, permits,
approvals, memos, reports, correspondence, complaints, demands, claims,
subpoenas, requests, remediation and cleanup plans, and all papers of any kind
filed with or by any regulatory authority and any other books, records or items
pertaining to Hazardous Materials that are subject to the provisions of this
Article (collectively referred to herein as "Tenant's Hazardous Materials
Records").

    C.  Clean Up Responsibility.  If any Hazardous Material is released,
discharged or disposed of, or permitted to spill or leak, in violation of the
foregoing provisions, Tenant shall immediately and properly clean up and remove
the Hazardous Materials from the Premises, Property and any other affected
property and clean or replace any affected personal property (whether or not
owned by Landlord) in compliance with applicable Laws and then prevailing
industry practices and standards, at Tenant's expense (without limiting
Landlord's other remedies therefor). Such clean up and removal work ("Tenant
Remedial Work") shall be considered Work under Article 9 and subject to the

27

--------------------------------------------------------------------------------

provisions thereof, including Landlord's prior written approval (except in
emergencies), and any testing, investigation, feasibility and impact studies,
and the preparation and implementation of any remedial action plan required by
any court or regulatory authority having jurisdiction or reasonably required by
Landlord. In connection therewith, Tenant shall provide documentation evidencing
that all Tenant Remedial Work or other action required hereunder has been
properly and lawfully completed (including a certificate addressed to Landlord
from a environmental consultant reasonably acceptable to Landlord, in such
detail and form as Landlord may reasonably require). If any Hazardous Material
is released, discharged, disposed of, or permitted to spill or leak on or about
the Property and is not caused by Tenant or other occupants of the Premises, or
their agents, employees, Transferees, or contractors, such release, discharge,
disposal, spill or leak shall be deemed casualty damage under Article 11 to the
extent that the Premises and Tenant's use thereof is affected thereby; in such
case, Landlord and Tenant shall have the obligations and rights respecting such
casualty damage provided under this Lease.

    D.  Hazardous Material Defined.  The term "Hazardous Material" for purposes
hereof shall include, but not be limited to: (i) any flammable, explosive,
toxic, radioactive, biological, corrosive or otherwise hazardous chemical,
substance, liquid, gas, device, form of energy, material or waste or component
thereof, (ii) petroleum-based products, diesel fuel, paints, solvents, lead,
radioactive materials, cyanide, biohazards, medical and infectious waste and
"sharps", printing inks, acids, DDT, pesticides, ammonia compounds, and any
other items which now or subsequently are found to have an adverse effect on the
environment or the health and safety of persons or animals or the presence of
which require investigation or remediation under any Law or governmental policy,
and (iii) any item defined as a "hazardous substance", "hazardous material",
"hazardous waste", "regulated substance" or "toxic substance" under any federal,
state or local Laws, and all regulations, guidelines, directives and other
requirements thereunder, all as may be amended or supplemented from time to
time.

    E.  Fees, Taxes, Fines and Remedies.  Tenant shall pay, prior to
delinquency, any and all fees, taxes (including excise taxes), penalties and
fines arising from or based on Tenant's activities involving Hazardous Material
on or about the Premises or Property, and shall not allow such obligations to
become a lien or charge against the Property or Landlord. If Tenant violates any
provision of this Article with respect to any Hazardous Materials, Landlord may:
(i) require that Tenant immediately remove all Hazardous Materials from the
Premises and discontinue using, storing and handling Hazardous Materials in the
Premises, and/or (ii) pursue such other remedies as may be available to Landlord
under this Lease or applicable Law.


ARTICLE 31: DISABILITIES ACTS


    The parties acknowledge that the Americans With Disabilities Act of 1990 (42
U.S.C. §12101 et seq.) and regulations and guidelines promulgated thereunder
("ADA"), and any similarly motivated state and local Laws ("Local Barriers
Acts"), as the same may be amended and supplemented from time to time
(collectively referred to herein as the "Disabilities Acts") establish
requirements for business operations, accessibility and barrier removal, and
that such requirements may or may not apply to the Premises and Property
depending on, among other things: (i) whether Tenant's business is deemed a
"public accommodation" or "commercial facility", (ii) whether such requirements
are "readily achievable", and (iii) whether a given alteration affects a
"primary function area" or triggers "path of travel" requirements. The parties
hereby agree that: (a) Landlord shall perform any required ADA Title III and
related Local Barriers Acts compliance in the common areas, except as provided
below, (b) Tenant shall perform any required ADA Title III and related Local
Barriers Acts compliance in the Premises, and (c) Landlord may perform, or
require that Tenant perform, and Tenant shall be responsible for the cost of,
ADA Title III and related Local Barriers Acts "path of travel" and other
requirements triggered by any public accommodation or other use of, or
alterations in, the Premises. Tenant shall be responsible for ADA Title I and
related Local Barriers Acts requirements relating to

28

--------------------------------------------------------------------------------

Tenant's employees, and Landlord shall be responsible for ADA Title I and
related Local Barriers Acts requirements relating to Landlord's employees.


ARTICLE 32: DEFINITIONS


(A)"Building" shall mean the structure (or the portion thereof owned by
Landlord) identified in Article 1.

(B)"Default Rate" shall mean eighteen percent (18%) per annum, or the highest
rate permitted by applicable Law, whichever shall be less.

(C)"Expenses" shall mean all expenses, costs and amounts (other than Taxes) of
every kind and nature relating to the ownership, management, repair,
maintenance, replacement, insurance and operation of the Property, including any
amounts paid for: (i) utilities for the Property, including electricity, power,
gas, steam, oil or other fuel, water, sewer, lighting, heating, air conditioning
and ventilating, (ii) permits, licenses, inspections, warrants and certificates
necessary to operate, manage and lease the Property, (iii) costs of complying
with Laws, including any freon retrofitting and compliance with the
"Disabilities Acts" (as described in Article 31), (iv) insurance applicable to
the Property, not limited to that required under this Lease, and which may
include earthquake, boiler, rent loss, workers' compensation and employers'
liability, builders' risk, automobile and other coverages, including a
reasonable allocation of costs under any blanket policies, (v) supplies,
materials, tools, equipment, uniforms, and vehicles used in the operation,
repair, maintenance, security, and other services for the Property, including
rental, installment purchase and financing agreements therefor and interest
thereunder, (vi) accounting, legal, inspection, consulting, concierge, alarm
monitoring, security, janitorial, trash removal, snow and ice removal, and other
services, (vii) management company fees, (viii) wages, salaries and other
compensation and benefits (including health, life and disability insurance,
savings, retirement and pension programs, and the fair value of any parking
privileges, including those provided through collective bargaining agreements)
for any manager and other personnel or parties engaged in the operation, repair,
maintenance, security or other services for the Property, and employer's FICA
contributions, unemployment taxes or insurance, any other taxes which may be
levied on such wages, salaries, compensation and benefits, and data or payroll
processing expenses relating thereto (if the manager or other personnel handle
other properties, the foregoing expenses shall be allocated appropriately
between the Property and such other properties), (ix) payments pursuant to any
easement, cross or reciprocal easement, operating agreement, development and/or
parking rights agreement, declaration, covenant, or other agreement or
instrument pertaining to the payment or sharing of costs for common or parking
areas or other matters (except to the extent included in Taxes hereunder),
(x) parking surcharges or fees that may result from any environmental or other
Law or guideline, and any sales, use, value-added or other taxes on supplies or
services for the Property, (xi) the costs of operating and maintaining any
on-site office at the Property or an adjoining property (such costs to be
appropriately allocated between the Property and any such adjoining property
served by such office), including the fair rental value thereof, telephone
charges, postage, stationery and photocopying expenses, and telephone directory
listings, (xii) the amount of insurance premiums saved by electing higher than
customary deductibles, if Landlord does not also include in Expenses the losses
incurred as a result of having such higher deductibles, and (xiii) operation,
maintenance, repair, installation, replacement, inspection, testing, painting,
decorating and cleaning of the Property, and any items located off-site but
installed for the benefit of the Property, including: (a) Property
identification and pylon signs, directional signs, traffic signals and markers,
flagpoles and canopies, (b) sidewalks, curbs, stairways, parking structures,
lots, loading and service areas and driveways, (c) storm and sanitary drainage
systems, including disposal plants,

29

--------------------------------------------------------------------------------

lift stations and detention ponds and basins, (d) irrigation systems,
(e) elevators, escalators, "Lines" under Article 29, and other Systems and
Equipment, (f) interior and exterior flowers and landscaping, and (g) all other
portions, facilities, features and amenities of the Property, including common
area fixtures, equipment and other items therein or thereon, floors, floor
coverings, corridors, ceilings, foundations, walls, wall-coverings, restrooms,
lobbies, trash compactors, doors, locks and hardware, windows, gutters,
downspouts, roof flashings and roofs. The foregoing provision is for
definitional purposes only and shall not be construed to impose any obligation
upon Landlord to incur such expenses. Landlord may retain independent
contractors (or affiliated contractors at market rates) to provide any services
or perform any work, in which case the costs thereof shall be deemed Expenses.
Expenses shall not, however, include:

    (1) costs relating to non-office rentable areas of the Property to the
extent that Landlord deducts such rentable areas in determining Tenant's Share
of Expenses under Article 4; and costs relating solely to any parking garage for
the Property (such as utilities, attendants, cashiers, scavenger and janitorial
services), except to the extent that Landlord elects to credit parking revenues,
if any, derived from such garage against Expenses;

    (2) depreciation, interest and amortization on any Mortgages and other debt
costs or ground lease payments (except interest on the cost of capital
expenditures to the extent permitted below, and ground lease payments for Taxes
and Expenses); legal fees in connection with leasing, tenant disputes or
enforcement of leases; real estate brokers' leasing commissions; improvements or
alterations to tenant spaces; the cost of providing any service directly to, and
paid directly by, any tenant; costs of any items to the extent Landlord receives
reimbursement from insurance proceeds or from a third party (excluding payments
by tenants for Taxes and Expenses); and

    (3) capital expenditures, except those: (i) made primarily to reduce
Expenses, or to comply with Laws or insurance requirements imposed after the
Property was constructed, or (ii) for replacements or upgrades of nonstructural
items located in the common areas of the Property required to keep such areas in
first class condition. To the extent that any such permitted capital expenditure
exceeds $5,000, such excess shall be amortized for purposes of this Lease over
the shorter of: (x) the period during which the reasonably estimated savings in
Expenses equals the expenditure, (y) the shortest period over which Landlord may
depreciate such item under the Federal Tax Code then in effect, or (z) the
useful life of the item, but in no event more than ten (10) years; provided,
Landlord may elect any longer period in Landlord's discretion. In each such
case, Landlord may include interest on the unamortized amount at the prevailing
loan rate available to Landlord when the cost was incurred. Expenses shall
include any remaining amortization of such permitted capital expenditures made
prior to the date of this Lease.

(D)"Holidays" shall mean all federal holidays, and holidays observed by the
State of Washington, including New Year's Day, President's Day, Memorial Day,
Independence Day, Labor Day, Veterans' Day, Thanksgiving Day, Christmas Day, and
to the extent of utilities or services provided by union members engaged at the
Property, such other holidays observed by such unions.

(E)"Landlord" shall mean only the landlord from time to time, except for
purposes of any provisions defending, indemnifying and holding Landlord harmless
hereunder, "Landlord" shall include past, present and future landlords and their
respective partners, beneficiaries, trustees, officers, directors, employees,
shareholders, principals, agents, affiliates, successors and assigns.

30

--------------------------------------------------------------------------------

(F)"Law" or "Laws" shall mean all federal, state, county and local governmental
and municipal laws, statutes, ordinances, rules, regulations, codes, decrees,
orders and other such requirements, applicable equitable remedies and decisions
by courts in cases where such decisions are considered binding precedents in the
State of Washington, and decisions of federal courts applying the Laws of such
State, at the time in question. This Lease shall be interpreted and governed by
the Laws of the State of Washington.

(G)"Lender" shall mean the holder of any Mortgage at the time in question, and
where such Mortgage is a ground lease, such term shall refer to the ground
lessor (and the term "ground lease" although not separately capitalized is
intended through out this Lease to include any superior or master lease).

(H)"Mortgage" shall mean all mortgages, deeds of trust, ground leases and other
such encumbrances now or hereafter placed upon the Property or Building, or any
part thereof, and all renewals, modifications, consolidations, replacements or
extensions thereof, and all indebtedness now or hereafter secured thereby and
all interest thereon.

(I)"Person" shall mean an individual, trust, partnership, limited liability
company, joint venture, association, corporation and any other entity.

(J)"Premises" shall mean the area within the Building identified in Article 1
and Exhibit A. Possession of areas necessary for utilities, services, safety and
operation of the Property, including the Systems and Equipment, fire stairways,
perimeter walls, space between the finished ceiling of the Premises and the slab
of the floor or roof of the Property thereabove, and the use thereof together
with the right to install, maintain, operate, repair and replace the Systems and
Equipment, including any of the same in, through, under or above the Premises in
locations that will not materially interfere with Tenant's use of the Premises,
are hereby excepted and reserved by Landlord, and not demised to Tenant.

(K)"Property" shall mean the Building, and any common or public areas or
facilities, easements, corridors, lobbies, sidewalks, loading areas, driveways,
landscaped areas, air rights, development rights, parking rights, skywalks,
parking garages and lots, and any and all other rights, structures or facilities
operated or maintained in connection with or for the benefit of the Building,
and all parcels or tracts of land on which all or any portion of the Building or
any of the other foregoing items are located, and any fixtures, machinery,
apparatus, Systems and Equipment, furniture and other personal property located
thereon or therein and used in connection therewith. If the Building shall be
part of a complex, development or group of buildings or structures collectively
owned or managed by Landlord or its affiliates or collectively managed by
Landlord's managing agent, the Property shall, at Landlord's option, also be
deemed to include such other of those buildings or structures as Landlord shall
from time to time designate, and shall initially include such buildings and
structures and related facilities and parcels on which the same are located.

(L)"Rent" shall have the meaning specified therefor in Article 4.

(M)"Systems and Equipment" shall mean any plant, machinery, transformers, duct
work, cable, wires, and other equipment, facilities, and systems designed to
supply light, heat, ventilation, air conditioning and humidity or any other
services or utilities, or comprising or serving as any component or portion of
the electrical, gas, steam, plumbing, sprinkler, communications, alarm,
security, or fire/life/safety systems or equipment, or any elevators, escalators
or other mechanical, electrical, electronic, computer or other systems or
equipment for the Property, except to the extent that any of the same serves
particular tenants exclusively (and "systems and equipment" without
capitalization shall refer to such of the foregoing items serving particular
tenants exclusively).

31

--------------------------------------------------------------------------------

(N)"Taxes" shall mean all amounts (unless required by Landlord to be paid under
Article 14) for federal, state, county, or local governmental, special district,
improvement district, municipal or other political subdivision taxes, fees,
levies, assessments, charges or other impositions of every kind and nature in
connection with the ownership, leasing and operation of the Property, whether
foreseen or unforeseen, general, special, ordinary or extraordinary (including
real estate and ad valorem taxes, general and special assessments, interest on
special assessments paid in installments, transit taxes, water and sewer rents,
license and business license fees, use or occupancy taxes, taxes based upon the
receipt of rent including gross receipts or sales taxes applicable to the
receipt of rent or service or value added taxes, personal property taxes, taxes
on fees for property management services, and taxes or charges for fire
protection, streets, sidewalks, road maintenance, refuse or other services). If
the method of taxation of real estate prevailing at the time of execution hereof
shall be, or has been, altered so as to cause the whole or any part of the Taxes
now, hereafter or heretofore levied, assessed or imposed on real estate to be
levied, assessed or imposed on Landlord, wholly or partially, as a capital stock
levy or otherwise, or on or measured by the rents, income or gross receipts
received therefrom, then such new or altered taxes attributable to the Property
shall be included within the term "Taxes," except that the same shall not
include any portion of such tax attributable to other income of Landlord not
relating to the Property. Tenant shall pay increased Taxes whether Taxes are
increased as a result of increases in the assessment or valuation of the
Property (whether based on a sale, change in ownership or refinancing of the
Property or otherwise), increases in tax rates, reduction or elimination of any
rollbacks or other deductions available under current law, scheduled reductions
of any tax abatement, as a result of the elimination, invalidity or withdrawal
of any tax abatement, or for any other cause whatsoever. If Taxes are reduced
by, or credited with, any abatement or exemption issued by a taxing authority to
help finance or reimburse Landlord for costs incurred to comply with Laws or
otherwise, Taxes hereunder shall be computed without regard to such abatement or
exemption (Tenant hereby acknowledging that Landlord, having incurred such
costs, is solely entitled to such abatement or exemption), except to the extent
that Landlord includes such costs in Expenses under this Lease. Notwithstanding
the foregoing, there shall be excluded from Taxes all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord's general or net income (as opposed to rents,
receipts or income attributable to operations at the Property).

(O)"Tenant" shall be applicable to one or more Persons as the case may be, the
singular shall include the plural, and if there be more than one Tenant, the
obligations thereof shall be joint and several. When used in the lower case,
"tenant" shall mean any other tenant, subtenant or occupant of the Property.

(P)"Tenant's Share" of Taxes and Expenses shall be the percentage set forth in
Article 1, but if the rentable area of the Premises or Property shall change,
Tenant's Share shall thereupon become the rentable area of the Premises divided
by the rentable area of the Property, excluding any parking facilities, subject
at all times to adjustment under Article 4. Tenant acknowledges that the
"rentable area of the Premises" under this Lease includes the usable area,
without deduction for columns or projections, multiplied by a load or conversion
factor, to reflect a share of certain areas, which may include lobbies,
corridors, mechanical, utility, janitorial, boiler and service rooms and
closets, restrooms, and other public, common and service areas. Except as
provided expressly to the contrary herein, the "rentable area of the Property"
shall include all rentable area of all space leased or available for lease at
the Property, which Landlord may reasonably re-determine from time to time, to
reflect re-configurations, additions or modifications to the Property.

32

--------------------------------------------------------------------------------






ARTICLE 33: OFFER


    The submission and negotiation of this Lease shall not be deemed an offer to
enter the same by Landlord (nor an option or reservation for the Premises), but
the solicitation of such an offer by Tenant. Tenant agrees that its execution of
this Lease constitutes a firm offer to enter the same which may not be withdrawn
for a period of thirty (30) days after delivery to Landlord. During such period
and in reliance on the foregoing, Landlord may, at Landlord's option, deposit
any Security Deposit and Rent, proceed with any plans, specifications,
alterations or improvements, and permit Tenant to enter the Premises, but such
acts shall not be deemed an acceptance of Tenant's offer to enter this Lease,
and such acceptance shall be evidenced only by Landlord signing and delivering
this Lease to Tenant.


ARTICLE 34: MISCELLANEOUS


    A.  Captions and Interpretation.  The captions of the Articles and
Paragraphs of this Lease, and any computer highlighting of changes from earlier
drafts, are for convenience of reference only and shall not be considered or
referred to in resolving questions of interpretation. Tenant acknowledges that
it has read this Lease and that it has had the opportunity to confer with
counsel in negotiating this Lease; accordingly, this Lease shall be construed
neither for nor against Landlord or Tenant, but shall be given a fair and
reasonable interpretation in accordance with the meaning of its terms. The
neuter shall include the masculine and feminine, and the singular shall include
the plural. The term "including" shall be interpreted to mean "including, but
not limited to."

    B.  Survival of Provisions.  All obligations (including indemnity, Rent and
other payment obligations) or rights of either party arising during or
attributable to the period prior to expiration or earlier termination of this
Lease shall survive such expiration or earlier termination.

    C.  Severability.  If any term or provision of this Lease or portion thereof
shall be found invalid, void, illegal, or unenforceable generally or with
respect to any particular party, by a court of competent jurisdiction, it shall
not affect, impair or invalidate any other terms or provisions or the remaining
portion thereof, or its enforceability with respect to any other party.

    D.  Failure to Commence.  If the Commencement Date is delayed in accordance
with Article 3 for more than two (2) months, Landlord or Tenant may declare this
Lease terminated by notice to Tenant, and if the Commencement Date is so delayed
for more than two months, this Lease shall thereupon be deemed terminated
without further action by either party.

    E.  Short Form Lease.  Neither this Lease nor any memorandum of lease or
short form lease shall be recorded by Tenant, but Landlord or any Lender may
elect to record a short form of this Lease, in which case Tenant shall promptly
execute, acknowledge and deliver the same on a form prepared by Landlord or such
Lender.

    F.  Light, Air and Other Interests.  This Lease does not grant any legal
rights to "light and air" outside the Premises nor any particular view visible
from the Premises, nor any easements, licenses or other interests unless
expressly contained in this Lease.

    G.  Authority.  If Tenant is any form of corporation, partnership, limited
liability company or partnership, association or other organization, Tenant and
all Persons signing for Tenant below hereby represent that this Lease has been
fully authorized and no further approvals are required, and Tenant is duly
organized, in good standing and legally qualified to do business in the Premises
(and has any required certificates, licenses, permits and other such items).

    H.  Partnership Tenant.  If Tenant is a partnership, all current and new
general partners shall be jointly and severally liable for all obligations of
Tenant hereunder and as this Lease may hereafter be modified, whether such
obligations accrue before or after admission of future partners or after any

33

--------------------------------------------------------------------------------

partners die or leave the partnership. Tenant shall cause each new partner to
sign and deliver to Landlord written confirmation of such liability, in form and
content satisfactory to Landlord, but failure to do so shall not avoid such
liability.

    I.  Financial Statements.  Tenant shall, within ten (10) days after
requested from time to time, deliver to Landlord financial statements (including
balance sheets and income/expense statements) or a copy of Tenant's annual
report if Tenant is a public company for Tenant's then most recent full and
partial fiscal year preceding such request, certified by an independent
certified public accountant or Tenant's chief financial officer, in form
reasonably satisfactory to Landlord.

    J.  Successors and Assigns; Transfer of Property and Security Deposit.  Each
of the terms and provisions of this Lease shall be binding upon and inure to the
benefit of the parties' respective heirs, executors, administrators, guardians,
custodians, successors and assigns, subject to Article 13 respecting Transfers
and Article 18 respecting rights of Lenders. Subject to Article 18, if Landlord
shall convey or transfer the Property or any portion thereof in which the
Premises are contained to another party, such party shall thereupon be and
become landlord hereunder and shall be deemed to have fully assumed all of
Landlord's obligations under this Lease accruing during such party's ownership,
including the return of any Security Deposit (provided Landlord shall have
turned over such Security Deposit to such party), and Landlord shall be free of
all such obligations accruing from and after the date of conveyance or transfer.

    K.  Limitation of Landlord's Liability.  Tenant agrees to look solely to
Landlord's interest in the Property for the enforcement of any judgment, award,
order or other remedy under or in connection with this Lease or any related
agreement, instrument or document or for any other matter whatsoever relating
thereto or to the Property or Premises. Under no circumstances shall any present
or future, direct or indirect, principals or investors, general or limited
partners, officers, directors, shareholders, trustees, beneficiaries,
participants, advisors, managers, employees, agents or affiliates of Landlord,
or of any of the other foregoing parties, or any of their heirs, successors or
assigns have any liability for any of the foregoing matters.

    L.  Confidentiality.  Tenant shall keep the content and all copies of this
Lease, related documents or amendments now or hereafter entered, and all
proposals, materials, information and matters relating thereto strictly
confidential, and shall not disclose, disseminate or distribute any of the same,
or permit the same to occur, except to the extent reasonably required for proper
business purposes by Tenant's employees, attorneys, insurers, auditors, lenders
and Transferees (and Tenant shall obligate any such parties to whom disclosure
is permitted to honor the confidentiality provisions hereof), and except as may
be required by Law or court proceedings.


ARTICLE 35: ENTIRE AGREEMENT


    This Lease, together with the Riders, Exhibits and other documents listed in
Article 1 (WHICH COLLECTIVELY ARE HEREBY INCORPORATED WHERE REFERRED TO HEREIN
AND MADE A PART HEREOF AS THOUGH FULLY SET FORTH), contains all the terms and
provisions between Landlord and Tenant relating to the matters set forth herein
and no prior or contemporaneous agreement or understanding pertaining to the
same shall be of any force or effect, except any such contemporaneous agreement
specifically referring to and modifying this Lease, signed by both parties.
Without limitation as to the generality of the foregoing, Tenant hereby
acknowledges and agrees that Landlord's leasing agents and field personnel are
only authorized to show the Premises and negotiate terms and conditions for
leases subject to Landlord's final approval, and are not authorized to make any
agreements, representations, understandings or obligations, binding upon
Landlord, respecting the condition of the Premises or Property, suitability of
the same for Tenant's business, the current or future amount of Taxes or
Expenses or any component thereof, the amount of rent or other terms applicable
under other leases at the Property, whether Landlord is furnishing the same
utilities or

34

--------------------------------------------------------------------------------

services to other tenants at all, on the same level or on the same basis, or any
other matter, and no such agreements, representations, understandings or
obligations not expressly contained herein or in such contemporaneous agreement
shall be of any force or effect. TENANT HAS RELIED ON TENANT'S INSPECTIONS AND
DUE DILIGENCE IN ENTERING THIS LEASE, AND NOT ON ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, CONCERNING THE HABITABILITY, CONDITION OR
SUITABILITY OF THE PREMISES OR PROPERTY FOR ANY PARTICULAR PURPOSE OR ANY OTHER
MATTER NOT EXPRESSLY CONTAINED HEREIN. Neither this Lease, nor any Riders or
Exhibits referred to above may be modified, except in writing signed by both
parties.

    IN WITNESS WHEREOF, the parties have executed this Lease as of the date
first set forth above.

LANDLORD:  UNIVERSITY STREET PROPERTIES VI, LLC
a Delaware limited liability company

    BY:

    BY:

    BY:

    TITLE: ________________________

TENANT: [Seal]


    BY:


    NAME TYPED: ________________________

    TITLE: ________________________


CERTIFICATE


    I,            , as            of the aforesaid Tenant, hereby certify that
the individual (s) executing the foregoing Lease on behalf of Tenant was/were
duly authorized to act in his/their capacities as set forth above, and his/their
action(s) are the action of Tenant.

(Corporate Seal)  ________________________

35

--------------------------------------------------------------------------------


LANDLORD ACKNOWLEDGMENTS


STATE OF________________________   )       )ss.:   COUNTY
OF________________________   )  

    I, the undersigned, a Notary Public, in and for the County and State
aforesaid, do hereby certify that            , personally known to me to be
the             of             , a            company, and personally known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that in such capacity of
said corporation being authorized so to do, (s)he executed the foregoing
instrument on behalf of said corporation, by subscribing the name of such
corporation by himself/herself as such officer, as a free and voluntary act, and
as the free and voluntary act and deed of said corporation, as partner or agent
for the Landlord designated in the foregoing instrument, for the uses and
purposes therein set forth.

    Given under my hand and official seal this      day of            , 19  .

   

--------------------------------------------------------------------------------

Notary Public
 
 


--------------------------------------------------------------------------------

[Printed Name]
Residing at________________________

My Commission Expires:________________________



Corporation


STATE OF________________________   )       )ss.:   COUNTY
OF________________________   )  

    On this the      day of            , 19  , before me a Notary Public duly
authorized in and for the said County in the State aforesaid to take
acknowledgments personally appeared            known to me to be      President
of            , one of the corporations described in the foregoing instrument,
and acknowledged that as such officer, being authorized so to do, (s)he executed
the foregoing instrument on behalf of said corporation by subscribing the name
of such corporation by himself/herself as such officer and caused the corporate
seal of said corporation to be affixed thereto, as his free and voluntary act,
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

    IN WITNESS WHEREOF, I hereunto set my hand and official seal.

   

--------------------------------------------------------------------------------

Notary Public
 
 


--------------------------------------------------------------------------------

[Printed Name]
Residing at________________________

My Commission Expires:________________________


36

--------------------------------------------------------------------------------




EXHIBIT A-1

PROPERTY LEGAL DESCRIPTION


981 Powell Ave. SW, Renton, WA

LOT 2 OF CITY OF RENTON LOT LINE ADJUSTMENT NO. L.L.A. 008-84 RECORDED UNDER
KING COUNTY RECORDING NO. 8409179003, BEING MORE PARTICULARLY DESCRIBED AS LOT
11, WASHINGTON TECHNICAL CENTER, AS PER PLAT RECORDED IN VOLUME 122 OF PLATS,
PAGES 98 THROUGH 102, RECORDS OF KING COUNTY; EXCEPT THAT PORTION OF SAID LOT 11
LYING NORTH OF THE FOLLOWING DESCRIBED LINE: BEGINNING AT A POINT ON THE WEST
LINE OF SAID LOT 11 WHICH IS 176.00 FEET SOUTH OF THE NORTHWEST CORNER THEREOF;
THENCE SOUTH 88o45'32" EAST, PARALLEL WITH THE NORTH LINE OF SAID LOT 11, A
DISTANCE OF 146.00 FEET; THENCE NORTH 37o16'07" EAST 40.80 FEET TO THE SOUTH
LINE OF THE NORTH 143.00 FEET OF SAID LOT 11; THENCE SOUTH 88o45'32" EAST ALONG
SAID SOUTH LINE 190.00 FEET TO THE EAST LINE OF SAID LOT 11 AND THE TERMINUS OF
SAID LINE; ALSO LOT 2, CITY OF RENTON LOT LINE ADJUSTMENT NO. L.L.A. 004-83
RECORDED UNDER KING COUNTY RECORDING NO. 8309309001, BEING MORE PARTICULARLY
DESCRIBED AS LOT 12 OF SAID WASHINGTON TECHNICAL CENTER; EXCEPT THAT PORTION OF
SAID LOT 12 DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHEAST CORNER OF SAID LOT
12; THENCE SOUTH 77o27'30" WEST ALONG THE SOUTH LINE OF SAID LOT 12, A DISTANCE
OF 151.42 FEET TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING SOUTH 77o27'30"
WEST ALONG SAID SOUTH LINE 175.00 FEET TO THE SOUTHWEST CORNER OF SAID LOT 12;
THENCE NORTH 12o32'30", WEST ALONG THE WEST LINE OF SAID LOT 12 A DISTANCE OF
120.00 FEET; THENCE NORTH 77o27'30" EAST, 175.10 FEET; THENCE SOUTH 12o32'30"
EAST, 120.00 FEET TO THE TRUE POINT OF BEGINNING; ALSO THAT PORTION OF TRACT B
OF SAID WASHINGTON TECHNICAL CENTER, DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE WEST LINE OF LOT 11 SAID PLAT OF WASHINGTON TECHNICAL CENTER, WHICH IS
SOUTH 01o14'28" WEST ALONG SAID WEST LINE 176.00 FEET FROM THE NORTHWEST CORNER
OF SAID LOT 11; THENCE NORTH 88o45'32", WEST 59.00 FEET; THENCE SOUTH 01o14'28"
WEST 347.61 FEET TO THE NORTH LINE OF LOT 3 OF CITY OF RENTON LOT LINE
ADJUSTMENT NO. L.L.A. 004-83, RECORDED UNDER KING COUNTY RECORDING NO.
8309309001; THENCE NORTH 77o27'27" EAST ALONG THE NORTH LINE THEREOF 75.47 FEET
TO THE EASTERLY LINE OF SAID TRACT B; THENCE NORTH 12o32'30" WEST ALONG SAID
EASTERLY LINE 60.00 FEET; THENCE NORTH 01o14'28" EAST 271.36 FEET TO THE POINT
OF BEGINNING; (SAID PARCEL ALSO APPEARS OF RECORD AS LOT 1, CITY OF RENTON LOT
LINE ADJUSTMENT NO. L.L.A. 001-86, RECORDED UNDER KING COUNTY RECORDING NO.
8609179004; TOGETHER WITH AN EASEMENT FOR INGRESS AND EGRESS AS DELINEATED IN
THAT CERTAIN DOCUMENT ENTITLED "RECIPROCAL EASEMENT AGREEMENT" RECORDED UNDER
RECORDING NO. 8212010816. SITUATED IN THE CITY OF RENTON, COUNTY OF KING, STATE
OF WASHINGTON.

2

--------------------------------------------------------------------------------


EXHIBIT A-2

(Floor Plate(s) Showing Premises Outlined Or Cross-Hatched)


--------------------------------------------------------------------------------




RIDER ONE

RULES


    (1)  Access to Property.  On Saturdays, Sundays and Holidays, and on other
days between the hours of 6:00 P.M. and 8:00 A.M. the following day, or such
other hours as Landlord shall determine from time to time, access to and within
the Property and/or to the passageways, lobbies, entrances, exits, loading
areas, corridors, elevators or stairways and other areas in the Property may be
restricted and access gained by use of a key to the outside doors of the
Property, or pursuant to such security procedures Landlord may from time to time
impose. Landlord shall in all cases retain the right to control and prevent
access to such areas by Persons engaged in activities which are illegal or
violate these Rules, or whose presence in the judgment of Landlord shall be
prejudicial to the safety, character, reputation and interests of the Property
and its tenants (and Landlord shall have no liability in damages for such
actions taken in good faith). No Tenant and no employee or invitee of Tenant
shall enter areas reserved for the exclusive use of Landlord, its employees or
invitees or other Persons. Tenant shall keep doors to corridors and lobbies
closed except when persons are entering or leaving.

    (2)  Signs.  Tenant shall not paint, display, inscribe, maintain or affix
any sign, placard, picture, advertisement, name, notice, lettering or direction
on any part of the outside or inside of the Property, or on any part of the
inside of the Premises which can be seen from the outside of the Premises
without the prior consent of Landlord, and then only such name or names or
matter and in such color, size, style, character and material, and with
professional designers, fabricators and installers as may be first approved or
designated by Landlord in writing. Landlord shall prescribe the suite number and
identification sign for the Premises (which shall be prepared and installed by
Landlord at Tenant's expense). Landlord reserves the right to remove at Tenant's
expense all matter not so installed or approved without notice to Tenant.

    (3)  Window and Door Treatments.  Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window which may be unsightly from outside the Premises, and Tenant
shall not place or permit to be placed any article of any kind on any window
ledge or on the exterior walls. Blinds, shades, awnings or other forms of inside
or outside window ventilators or similar devices, shall not be placed in or
about the outside windows or doors in the Premises except to the extent, if any,
that the design, character, shape, color, material and make thereof is first
approved or designated by the Landlord. Tenant shall not install or remove any
solar tint film from the windows.

    (4)  Lighting and General Appearance of Premises.  Landlord reserves the
right to designate and/or approve in writing all internal lighting that may be
visible from the public, common or exterior areas. The design, arrangement,
style, color, character, quality and general appearance of the portion of the
Premises visible from public, common and exterior areas, and contents of such
portion of the Premises, including furniture, fixtures, signs, art work, wall
coverings, carpet and decorations, and all changes, additions and replacements
thereto shall at all times have a neat, professional, attractive, first class
office appearance.

    (5)  Property Tradename, Likeness, Trademarks.  Tenant shall not in any
manner use the name of the Property for any purpose, or use any tradenames or
trademarks used by Landlord, any other tenant, or its affiliates, or any picture
or likeness of the Property for any purpose other than that of the business
address of Tenant, in any letterheads, envelopes, circulars, notices,
advertisements, containers, wrapping or other material.

    (6)  Deliveries and Removals.  Furniture, freight and other large or heavy
articles, and all other deliveries may be brought into the Property only at
times and in the manner designated by Landlord, and always at the Tenant's sole
responsibility and risk. Landlord may inspect items brought into the Property or
Premises with respect to weight or dangerous nature or compliance with this
Lease or

R-1

--------------------------------------------------------------------------------

Laws. Landlord may (but shall have no obligation to) require that all furniture,
equipment, cartons and other articles removed from the Premises or the Property
be listed and a removal permit therefor first be obtained from Landlord. Tenant
shall not take or permit to be taken in or out of other entrances or elevators
of the Property, any item normally taken, or which Landlord otherwise reasonably
requires to be taken, in or out through service doors or on freight elevators.
Landlord may impose reasonable charges and requirements for the use of freight
elevators and loading areas, and reserves the right to alter schedules without
notice. Any hand-carts used at the Property shall have rubber wheels and
sideguards, and no other material handling equipment may be brought upon the
Property without Landlord's prior written approval.

    (7)  Outside Vendors.  Tenant shall not obtain for use upon the Premises
ice, drinking water, vending machine, towel, janitor and other services, except
from Persons designated or approved by Landlord. Any Person engaged by Tenant to
provide any other services shall be subject to scheduling and direction by the
manager or security personnel of the Property. Vendors must use freight
elevators and service entrances.

    (8)  Overloading Floors; Vaults.  Tenant shall not overload any floor or
part thereof in the Premises, or Property, including any public corridors or
elevators therein bringing in or removing any large or heavy articles, and
Landlord may prohibit, or direct and control the location and size of, safes and
all other heavy articles and require at Tenant's expense supplementary supports
of such material and dimensions as Landlord may deem necessary to properly
distribute the weight.

    (9)  Locks and Keys.  Tenant shall use such standard key system designated
by Landlord on all keyed doors to and within the Premises, excluding any
permitted vaults or safes (but Landlord's designation shall not be deemed a
representation of adequacy to prevent unlawful entry or criminal acts, and
Tenant shall maintain such additional insurance as Tenant deems advisable for
such events). Tenant shall not attach or permit to be attached additional locks
or similar devices to any door or window, change existing locks or the mechanism
thereof, or make or permit to be made any keys for any door other than those
provided by Landlord. If more than two keys for one lock are desired, Landlord
will provide them upon payment of Landlord's charges. In the event of loss of
any keys furnished by Landlord, Tenant shall pay Landlord's reasonable charges
therefor. The term "key" shall include mechanical, electronic or other keys,
cards and passes.

    (10)  Utility Closets and Connections.  Landlord reserves the right to
control access to and use of, and monitor and supervise any work in or
affecting, the "wire" or telephone, electrical, plumbing or other utility
closets, the Systems and Equipment, and any changes, connections, new
installations, and wiring work relating thereto (or Landlord may engage or
designate an independent contractor to provide such services). Tenant shall
obtain Landlord's prior written consent for any such access, use and work in
each instance, and shall comply with such requirements as Landlord may impose,
and the other provisions of Article 6 respecting electric installations and
connections, Article 29 respecting telephone Lines and connections, and
Article 9 respecting Work in general. Tenant shall have no right to use any
broom closets, storage closets, janitorial closets, or other such closets, rooms
and areas whatsoever. Tenant shall not install in or for the Premises any
equipment which requires more electric current than Landlord is required to
provide under this Lease, without Landlord's prior written approval, and Tenant
shall ascertain from Landlord the maximum amount of load or demand for or use of
electrical current which can safely be permitted in and for the Premises, taking
into account the capacity of electric wiring in the Property and the Premises
and the needs of tenants of the Property, and shall not in any event connect a
greater load than such safe capacity.

    (11)  Plumbing Equipment.  The toilet rooms, urinals, wash bowls, drains,
sewers and other plumbing fixtures, equipment and lines shall not be misused or
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein.

R-2

--------------------------------------------------------------------------------

    (12)  Trash.  All garbage, refuse, trash and other waste shall be kept in
the kind of container, placed in the areas, and prepared for collection in the
manner and at the times and places specified by Landlord, subject to Article 30
respecting Hazardous Materials. Landlord reserves the right to require that
Tenant participate in any recycling program designated by Landlord.

    (13)  Alcohol, Drugs, Food and Smoking.  Landlord reserves the right to
exclude or expel from the Property any person who, in the judgment of Landlord,
is intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of these Rules. Tenant shall not at any
time manufacture, sell, use or give away, any spirituous, fermented,
intoxicating or alcoholic liquors on the Premises, nor permit any of the same to
occur. Tenant shall not at any time cook, sell, purchase or give away, food in
any form by or to any of Tenant's agents or employees or any other parties on
the Premises, nor permit any of the same to occur (other than in microwave ovens
and coffee makers properly maintained in good and safe working order and repair
in lunch rooms or kitchens for employees as may be permitted or installed by
Landlord, which does not violate any Laws or bother or annoy any other tenant).
Tenant and its employees shall not smoke tobacco on any part of the Property
(including exterior areas) except those areas, if any, that are designated or
approved as smoking areas by Landlord.

    (14)  Use of Common Areas; No Soliciting.  Tenant shall not use the common
areas, including areas adjacent to the Premises, for any purpose other than
ingress and egress, and any such use thereof shall be subject to the other
provisions of this Lease, including these Rules. Without limiting the generality
of the foregoing, Tenant shall not allow anything to remain in any passageway,
sidewalk, court, corridor, stairway, entrance, exit, elevator, parking or
shipping area, or other area outside the Premises. Tenant shall not use the
common areas to canvass, solicit business or information from, or distribute any
article or material to, other tenants or invitees of the Property. Tenant shall
not make any room-to-room canvass to solicit business or information or to
distribute any article or material to or from other tenants of the Property and
shall not exhibit, sell or offer to sell, use, rent or exchange any products or
services in or from the Premise unless ordinarily embraced within the Tenant's
use of the Premises expressly permitted in the Lease.

    (15)  Energy and Utility Conservation.  Tenant shall not waste electricity,
water, heat or air conditioning or other utilities or services, and agrees to
cooperate fully with Landlord to assure the most effective and energy efficient
operation of the Property and shall not allow the adjustment (except by
Landlord's authorized Property personnel) of any controls. Tenant shall not
obstruct, alter or impair the efficient operation of the Systems and Equipment,
and shall not place any item so as to interfere with air flow. Tenant shall keep
corridor doors closed and shall not open any windows, except that if the air
circulation shall not be in operation, windows which are openable may be opened
with Landlord's consent. If reasonably requested by Landlord (and as a condition
to claiming any deficiency in the air-conditioning or ventilation services
provided by Landlord), Tenant shall close any blinds or drapes in the Premises
to prevent or minimize direct sunlight.

    (16)  Unattended Premises.  Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises (except heat to the
extent necessary to prevent the freezing or bursting of pipes).

    (17)  Going-Out-Of-Business Sales and Auctions.  Tenant shall not use, or
permit any other party to use, the Premises for any distress, fire, bankruptcy,
close-out, "lost our lease" or going-out-of-business sale or auction. Tenant
shall not display any signs advertising the foregoing anywhere in or about the
Premises. This prohibition shall also apply to Tenant's creditors.

    (18)  Labor Harmony.  Tenant shall not use (and upon notice from Landlord
shall cease using) contractors, services, workmen, labor, materials or
equipment, or labor and employment practices that, in Landlord's good faith
judgment, may cause strikes, picketing or boycotts or disturb labor harmony

R-3

--------------------------------------------------------------------------------

with the workforce or trades engaged in performing other work, labor or services
in or about the Property.

    (19)  Prohibited Activities.  Tenant shall not: (i) use strobe or flashing
lights in or on the Premises, (ii) install or operate any internal combustion
engine, boiler, machinery, refrigerating, heating or air conditioning equipment
in or about the Premises, (iii) use the Premises for housing, lodging or
sleeping purposes or for the washing of clothes, (iv) place any radio or
television antennae other than inside of the Premises, (v) operate or permit to
be operated any musical or sound producing instrument or device which may be
heard outside the Premises, (vi) use any source of power other than electricity,
(vii) operate any electrical or other device from which may emanate electrical,
electromagnetic, energy, microwave, radiation or other waves or fields which may
interfere with or impair radio, television, microwave, or other broadcasting or
reception from or in the Property or elsewhere, or impair or interfere with
computers, faxes or telecommunication lines or equipment at the Property or
elsewhere, or create a health hazard, (viii) bring or permit any bicycle or
other vehicle, or dog (except in the company of a blind person or except where
specifically permitted) or other animal or bird in the Property, (ix) make or
permit objectionable noise, vibration or odor to emanate from the Premises,
(x) do anything in or about the Premises or Property that is illegal, immoral,
obscene, pornographic, or anything that may in Landlord's good faith opinion
create or maintain a nuisance, cause physical damage to the Premises or
Property, interfere with the normal operation of the Systems and Equipment,
impair the appearance, character or reputation of the Premises or Property,
create waste to the Premises or Property, cause demonstrations, protests,
loitering, bomb threats or other events that may require evacuation of the
Building, (xi) advertise or engage in any activities which violate the spirit or
letter of any code of ethics or licensing requirements of any professional or
business organization, (xii) throw or permit to be thrown or dropped any article
from any window or other opening in the Property, (xiii) use the Premises for
any purpose, or permit upon the Premises or Property anything, that may be
dangerous to persons or property (including firearms or other weapons (whether
or not licensed or used by security guards) or any explosive or combustible
articles or materials) (xiv) place vending or game machines in the Premises,
except vending machines for employees, (xv) adversely affect the indoor air
quality of the Premises or Property, or (xvi) do or permit anything to be done
upon the Premises or Property in any way tending to disturb, bother, annoy or
interfere with Landlord or any other tenant at the Property or the tenants of
neighboring property, or otherwise disrupt orderly and quiet use and occupancy
of the Property.

    (20)  Transportation Management.  Tenant shall comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Property, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.

    (21)  Parking.  If the Property now or hereafter contains, or Landlord has
obtained the right to use for the Property, a parking garage, structure,
facility or area, the following Rules shall apply therein:

     (i) Parking shall be available in areas designated by Landlord from time to
time, and for such daily or monthly charges as Landlord may establish from time
to time. Parking for Tenant and its employees and visitors shall be on a "first
come, first served," unassigned basis, in common with Landlord and other tenants
at the Property, and their employees and visitors, and other Persons to whom
Landlord shall grant the right or who shall otherwise have the right to use the
same. However, in no event shall Tenant and Tenant's employees and visitors use
more spaces than the number derived by applying Tenant's Share (as defined in
the Lease) to the total number of unassigned spaces in the area or areas
designated by Landlord from time to time to serve the Premises. In addition,
Landlord reserves the right to: (x) adopt additional requirements or procedures
pertaining to parking, including systems with charges favoring carpooling, and

R-4

--------------------------------------------------------------------------------

validation systems, (y) assign specific spaces, and reserve spaces for small and
other size cars, disabled persons, and other tenants, customers of tenants or
other parties, and (z) restrict or prohibit full size vans and other large
vehicles.

    (ii) Monthly fees shall be paid in advance prior to the first of each month.
Failure to do so will automatically cancel parking privileges, and incur a
charge at the posted daily parking rate. No deductions from the monthly rate
will be made for days on which the Garage is not used by Tenant or its
designees. In case of any violation of these rules, Landlord may also refuse to
permit the violator to park, and may remove the vehicle owned or driven by the
violator from the Property without liability whatsoever, at such violator's risk
and expense. Landlord reserves the right to close all or a portion of the
parking areas or facilities in order to make repairs or perform maintenance
services, or to alter, modify, re-stripe or renovate the same, or if required by
casualty, strike, condemnation, act of God, Law or governmental requirement or
guideline, termination or modification of any lease or other agreement by which
Landlord obtained parking rights, or any other reason beyond Landlord's
reasonable control. In the event access is denied for any reason, any monthly
parking charges shall be abated to the extent access is denied, as Tenant's sole
recourse.

    (iii) Hours shall be reasonably established by Landlord or its parking
operator from time to time; cars must be parked entirely within the stall lines,
and only small or other qualifying cars may be parked in areas reserved for such
cars; all directional signs, arrows and speed limits must be observed; spaces
reserved for disabled persons must be used only by vehicles properly designated;
washing, waxing, cleaning or servicing of any vehicle is prohibited; every
parker is required to park and lock his own car, except to the extent that
Landlord adopts a valet parking system; parking is prohibited in areas: (a) not
striped or designated for parking, (b) aisles, (c) where "no parking" signs are
posted, (d) on ramps, and (e) loading areas and other specially designated
areas. Delivery trucks and vehicles shall use only those areas designated
therefor.

    (iv) Parking stickers, key cards or any other devices or forms of
identification or entry shall remain the property of Landlord. Such devices must
be displayed as requested and may not be mutilated in any manner. The serial
number of the parking identification device may not be obliterated. Devices are
not transferable and any device in the possession of an unauthorized holder will
be void. Loss or theft of parking identification, key cards or other such
devices must be reported to Landlord or any garage manager immediately. Any
parking devices reported lost or stolen which are found on any unauthorized car
will be confiscated and the illegal holder will be subject to prosecution. Lost
or stolen devices found by Tenant or its employees must be reported to Landlord
or the office of the garage immediately.

    (22)  Responsibility for Compliance.  Tenant shall be responsible for
ensuring compliance with these Rules, as they may be amended, by Tenant's
employees and as applicable, by Tenant's agents, invitees, contractors,
subcontractors, and suppliers. Tenant shall cooperate with any reasonable
program or requests by Landlord to monitor and enforce the Rules, including
providing vehicle numbers and taking appropriate action against such of the
foregoing parties who violate these provisions.

R-5

--------------------------------------------------------------------------------



QuickLinks


Table Of Contents
OFFICE LEASE
WITNESSETH: ARTICLE 1: BASIC PROVISIONS
ARTICLE 2: PREMISES
ARTICLE 3: TERM AND COMMENCEMENT
ARTICLE 4: BASE RENT AND ADDITIONAL RENT
ARTICLE 5: QUIET ENJOYMENT
ARTICLE 6: UTILITIES AND SERVICES
ARTICLE 7: USE, COMPLIANCE WITH LAWS, AND RULES
ARTICLE 8: MAINTENANCE AND REPAIRS
ARTICLE 9: ALTERATIONS AND LIENS
ARTICLE 10: INSURANCE AND WAIVER OF CLAIMS
ARTICLE 11: CASUALTY DAMAGE
ARTICLE 12: CONDEMNATION
ARTICLE 13: ASSIGNMENT AND SUBLETTING
ARTICLE 14: PERSONAL PROPERTY, RENT AND OTHER TAXES
ARTICLE 15: LANDLORD'S REMEDIES
ARTICLE 16: SECURITY DEPOSIT
ARTICLE 17: ATTORNEYS' FEES, JURY TRIAL, COUNTERCLAIMS AND VENUE
ARTICLE 18: SUBORDINATION, ATTORNMENT AND LENDER PROTECTION
ARTICLE 19: ESTOPPEL CERTIFICATES
ARTICLE 20: RIGHTS RESERVED BY LANDLORD
ARTICLE 21: LANDLORD'S RIGHT TO CURE
ARTICLE 22: INDEMNIFICATION
ARTICLE 23: RETURN OF POSSESSION
ARTICLE 24: HOLDING OVER
ARTICLE 25: NOTICES
ARTICLE 26: REAL ESTATE BROKERS
ARTICLE 27: NO WAIVER
ARTICLE 28: SAFETY AND SECURITY DEVICES, SERVICES AND PROGRAMS
ARTICLE 29: TELECOMMUNICATION LINES
ARTICLE 30: HAZARDOUS MATERIALS
ARTICLE 31: DISABILITIES ACTS
ARTICLE 32: DEFINITIONS
ARTICLE 33: OFFER
ARTICLE 34: MISCELLANEOUS
ARTICLE 35: ENTIRE AGREEMENT
CERTIFICATE
LANDLORD ACKNOWLEDGMENTS
Corporation
EXHIBIT A-1 PROPERTY LEGAL DESCRIPTION
EXHIBIT A-2 (Floor Plate(s) Showing Premises Outlined Or Cross-Hatched)
RIDER ONE RULES
